    Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 1 of 104
 




               EXHIBIT A




 
      Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 2 of 104



 1                        DECLARATION OF MICHAEL S. MYERS
 2          I, Michael S. Myers, verify as follows:
 3          1.     I am an active member in good standing of the State Bar of Arizona and an
 4   associate with the law firm of Ballard Spahr LLP, counsel of record for Defendant Insys
 5   Therapeutics, Inc. (“Insys” or “Defendant”). I have firsthand knowledge of the matters set
 6   forth herein. I submit this verification pursuant to L.R. Civ. P. 3.7 and Fed. R. Civ. P. 11.
 7          2.     On October 15, 2018, paralegal Tasha Hart of my office and under my
 8   supervision, reviewed and printed the Superior Court docket.
 9          3.     Attached as Exhibit 1 is a true and correct copy of the Superior Court
10   docket.
11          4.     Pursuant to 28 U.S.C. § 1446(a), Exhibit 2 contains true and correct copies
12   of all pleadings and other documents served on Insys or filed in the state court civil action
13   original commenced in the Superior Court of the State of Arizona, in and for the County
14   of Maricopa, entitled Ramon Martin v. Insys Therapeutics, Inc. (CV2018-011335).
15          5.     I declare under penalty of perjury that the foregoing is true and correct to the
16   best of my knowledge.
17          Executed this 17th day of October, 2018.
18
19                                                     /s/ Michael S. Myers
                                                       Michael S. Myers
20

21

22

23

24

25

26

27

28
Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 3 of 104




            EXHIBIT 1
Civil Court Case Information - Case History                                         http://www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo...
                            Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 4 of 104

          Skip To MainContent


          Civil Court Case Information - Case History

                                                                     Case Information
          Case Number:      CV2018-011335               Judge:      Whitten, Christopher
          File Date:        9/17/2018                   Location:   Downtown
          Case Type:        Civil


                                                                     Party Information
          Party Name                                                 Relationship                   Sex            Attorney
          Ramon Martin                                               Plaintiff                      Male           Sean O'Hara
          Insys Therapeutics Inc                                     Defendant                                     Michael Myers


                                                                     Case Documents
          Filing Date            Description                                                               Docket Date             Filing Party
          10/12/2018             NAR - Notice Of Appearance                                                10/15/2018
          NOTE: Notice of Appearance
          10/12/2018             STP - Stipulation                                                         10/15/2018
          NOTE: Stipulation for Extension of Time to Respond to Complaint
          9/24/2018              AFS - Affidavit Of Service                                                9/27/2018
          9/20/2018              AFS - Affidavit Of Service                                                9/25/2018
          NOTE: INSYS THERAPEUTICS INC
          9/20/2018              SUM - Summons                                                             9/24/2018
          9/19/2018              NOT - Notice                                                              9/20/2018
          NOTE: Notice of Errata
          9/17/2018              COM - Complaint                                                           9/18/2018
          9/17/2018              CCN - Cert Arbitration - Not Subject                                      9/18/2018
          9/17/2018              CSH - Coversheet                                                          9/18/2018


                                                                       Case Calendar
          There are no calendar events on file


                                                                         Judgments
          There are no judgments on file




1 of 1                                                                                                                                       10/15/2018, 8:45 PM
Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 5 of 104




            EXHIBIT 2
Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 6 of 104
Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 7 of 104
                         Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 8 of 104
                                                                                            CHRIS DEROSE
                                                                                 Clerk of the Superior Court
                                                                                        By Ashlei Hatch, Deputy
                     1   Todd Feltus (#019076)                                       Date 09/17/2018 Time 17:01:55
                                                                                Description                     Amount
                         Sean J. O'Hara (#024749)                                         OASEff N2018-011335
                     2
                         ICERcsmAR & FELTUS PLLC                                CIVIL NEW COMPLAINT            33100
                     3   7150 East Camelback Road, Suite 285
                         Scottsdale, Arizona 85251                              TOTAL AMOUNT                   333.00
                     4   Telephone: (480) 421-1001                                        Receipli 26805247

                     5   Facsimile: (480) 421-1002
                         tfeltus@kflawaz.com
                     6   sjo@kflawaz.com
                     7   Attorneys for Plaintiff and the Putative Class
                     8
                     9               IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                    10                       IN AND FOR THE COUNTY OF MARICOPA
                    11
      111
      00
      N
                    12   Ramon Martin, individually and on behalf of      Case No.   CV 2018-011335
      ty
                         all others similarly situated,
      v.)
0. 13 00            13                                                    CLASS ACTION COMPLAINT
m 0 CO 0
             o
            g2      14
                                              Plaintiff,
0,3
                    15          V.
            (0 Go
            0
                    16   Insys Therapeutics, Inc., a Delaware
                         corporation,
                    17
                                              Defendant.
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
     Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 9 of 104


 1
                               TABLE OF CONTENTS
 2
     INTRODUCTION                                                                1
 3
     PARTIES                                                                     3
 4
     JURISDICTION AND VENUE                                                      3
 5
     FACTUAL ALLEGATIONS                                                         4
 6
          A.    Because Opioids A:e Highly Addictive, Prevailing Me:ical
 7              Norms Dictated That They Should Not Be Prescribed for
                Chronic Pain.                                                    4
 8
          B.    Insys Obtains FDA Approval to Sell and Market its Highly
 9              Potent Fentanyl Product for a Single, Narrow Indication: The
                Management of Breakthrough Cancer Pain in Adult Opioid-
10              Tolerant Patients                                                5
11        C.    Upon the FDA's Approval of Subsys, Insys Immediately
                Embarked Upon a Sophisticated, Multifaceted, and Purposeful
12              Scheme to Expand Subsys's Off-Label Prescriptions-and :usys's
                Profits-Without Regard to the Law or Consumer Safety.           13
13
          D.    Arizona Purchasers of Health-Care Insurance Have Sustained
14              Substantial Harm as a Result of All Defendants' Misconclw.l.    23
15        E.    Insys Acted Wantonly, Willfully, Outrageously, and with
                Reckless Disregard for the Consequences of Its Actions.         27
16
     FACTS SPECIFIC TO PLAINTIFF                                                28
17
     CLASS ALLEGATIONS                                                          28
18
     CAUSES OF ACTION                                                           31
19
          COUNT I: Violations of Arizona's Consumer Fraud Act, A.R.S.
20            §§ 44-1521-34                                                     31
21        COUNT II: Pattern of Unlawful Activity, A.R.S. § =3-2314.04           32
22        COUNT III: Public Nuisance, A.R.S. § 13-2917                          33
23        COUNT IV: Unjust Enrichment                                           35
24        COUNT V: Negligence                                                   36
25   PRAYER FOR RELIEF                                                          37
26
27

28
                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 10 of 104


                       1          Plaintiff Ramon Martin ("Plaintiff') is a natural person and resident of

                       2   Arizona. Plaintiff brings this Class Action Complaint ("Complaint") against

                       3   Defendant Insys Therapeutics, Inc. ("Insys" or "Defendant") seeking redress for

                       4   Defendant's alleged illegal acts that have caused Plaintiff's health insurance

                       5   premiums to increase. Plaintiff, for his Complaint, alleges as follows upon personal

                       6   knowledge as to himself and his own acts and experiences and, as to all other

                       7   matters, upon information and belief, including investigation conducted by his

                       8   attorneys.

                       9                                   INTRODUCTION

                      10          1.    Prescription opioids have devastated communities across the country

                      11   and in the State of Arizona. Since 1999, there have been more than 183,009 reported
      ir)
      00
      esi             12   opioid-related deaths nationwide—more than three times the number of U.S. soldiers
L) *5
   cn
                      13   who died in the Vietnam War. In addition to the tragic loss of life and the
a, '0 ce
(4 0     o
       o
       c o
T.)         N         14   heartbreaking impact on children and loved ones, some estimates state that :he opioid

                 ao   15   crisis is costing governmental entities and private companies as much as $500 billion
            -0 Tr
      u
            8
      g4.1 cf,        16   per year.
      0
                      17          2.    Defendant Insys sells one of the most dangerous products on the

                      18   market-Subsys.

                      19          3.    Subsys is an opioid-fentanyl drug approximately fifty times stronger

                      20   than heroin and one hundred times more potent than morphine. It is part of a special

                      21   class of drugs, known as transmucosal immediate release fentanyl ('-TIRF"), which

                      22   are approved by the Food and Drug Administration ("FDA") for the single use of

                      23   managing breakthrough cancer pain in patients who are tolerant to around-the-clock

                      24   opioid therapy.

                      25         4.     Cognizant that selling Subsys only in compliance with its FDA-

                      26   approved label would not generate the substantial revenue that it desired, Insys

                      27   devised a subversive and illegal plan to promote Subsys for uses beyond the sole,

                      28   narrow indication for which it sought and received FDA approval.


                                                                    1
         Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 11 of 104


                5.      Specifically, Insys (i) directed its sales force to push healthcare
         providers to write Subsys prescriptions for more patients and at higher doses to treat
         chronic pain of any type, despite the attendant dangers; (ii) paid those prescribers

     4   with among other things, sham speaking and consulting fees; and (iii) fraudulently

     5   induced insurers to pay for the off-label prescriptions, including by misrepresenting

     5   patients' diagnoses and treatment histories.

     7          6.     The opioid epidemic is in part the direct result of the Defendant's

     8   deliberately crafted, well-funded campaign of deception. For years, it misrepresented

     9   the risks posed by the opioids it manufactures and sells, misleading susceptible

    10   prescribers and vulnerable patient populations. As families and communities suffered

    11   from the scourge of opioid abuse, the Defendant earned billions in profits as a direct

    12   result of the harms they imposed.

    13          7.     The Defendant knew that its misrepresentations about the risks and
0
         benefits of its opioids were not supported by, and sometimes were directly contrary

    15   to, the scientific evidence.

    16          8.     The explosion in opioid prescriptions and use has created a public

    17   health crisis in Arizona. An oversupply of prescription opioids has provided a source

    18   for illicit use or sale of opioids, while their widespread use has created a population

    is   of addicted and dependent patients. When those patients can no longer afford or

    2C   legitimately obtain opioids, they often turn to the street to buy prescription opioids or

    21   even heroin. In addition to the societal impact of deaths, overdoses, and rampant

    22   addiction, Defendant's conduct has created higher demand and thus higher prices for

    23   opioids, as well as the need for expensive medical treatment for a number of covered

    24   health conditions, resulting in increased insurance costs for Arizona residents.

    25          9.     Defendant's conduct has fueled skyrocketing opioid addiction and

    26   opioid-related deaths and emergency treatments and has generated huge sales of

    27   opioids at inflated prices.
    28
      Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 12 of 104


 1           10.    The direct and proximate consequence of Defendant's misconduct is
      that every Arizona purchaser of private health insurance paid Ligher premiums, co-
     ' payments, and deductibles. Insurance companies have considerable market power

 4    and pass onto their insureds the expected cost of future care—including opioid-

 5    related coverage. Accordingly, insurance companies factored in the unwarranted and

 6    exorbitant healthcare costs of opioid-related coverage caused by Defendant and

 7    charged that back to insureds in the form of higher premiums, deductibles, and co-

 8    payments.

 9           11.     This action seeks to hold Defendant accountable for the economic

10    harm it has imposed on Arizona purchasers of private health insuarice.

11                                         PARTIES

12           12.    Plaintiff Ra-non Martin is a natural person and resident and citizen of

13    the State of Arizona.

14           13.    Defendant Insys Therapeutics, Inc. ("Insys") is a Delaware corporation

15    with its principal place of business in Chandler, Arizona. :nsys manufactures,

16    markets, sells and distributes Subsys—a sublingual spray of fentanyl—in Arizona

17    and nationwide.

18           14.    At all relevant times, Defendant promoted, marketed, advertised,

19    distributed and sold opioid products in the State of Arizona and to Arizona residents,

20    citizens, and businesses.

21                                JURISDICTION AND VENUE

22           15.    The acts and events on which Plaintiff's claims are based primarily

23    took place in Maricopa County, Arizona. Accordingly, this Court has jurisdiction

24    over this matter under A.R.S. § 12-123, and venue is proper in this Court under

25    A.R.S. § 12-401.

26
27
28


                                                3
     Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 13 of 104


 1                               FACTUAL ALLEGATIONS

 2   A.     Because Opioids Are Highly Addictive, Prevailing Medical Norms
            Dictated That They Should Not Be Prescribed for Chronic Pain.
 3
            16.    Opioids are a class of chemical compounds that bind to opioic
 4
     receptors in the human nervous system. Opioids elicit a euphoric response by
 5
     stimulating pleasure centers in the brain. This euphoric response allows opioids to
 6
     effectively mask pain, but it also causes the drugs to be highly addictive.
 7
            17.    Common       opioids   include    morphine,     methadone,      oxycodone,
 8
     hydrocodone, codeine, and fentanyl. These drugs cannot be lawfully obtained
 9
     without a valid prescription. Common brand names for these drugs include Vicodin,
10
     Percocet, and OxyContin. Heroin is also classified as an opioid.
11
            18.    Before the 1990s, generally accepted standards of medical practice
12
     dictated that opioids should be used only for cases of acute pain, surgery recovery,
13
     cancer treatment, or end-of-life palliative care. There was widespread medical
14
     consensus that opioids should not be used to treat chronic pain due to the lack of
15
     evidence that opioids improved patients' ability to overcome pain, coupled with
16
     evidence of greater pain complaints as patients developed tolerance to opioids over
17
     time, and the serious risk of addiction and other side effects.
18
            19.    In the limited cases where patients were prescribed opioids, the drugs
19
     ordinarily were administered in closely supervised environments, like inpatient-
20
     treatment or hospice facilities, and typically only for short periods of time. These
21
     closely supervised conditions mitigated the risk that patients might misuse opioids,
22
     and they allowed doctors to monitor patients for signs of potential addiction or
23
     dependence.
24
            20.    While these prevailing medical norms had strong scientific bases and
25
     reflected sound medical judgment, the Defendant viewed the medical community's
26
     hesitance to prescribe opioids as an impediment to substantial profits they could
27
     obtain from increased use of their opioid products. Thus, the. Defendant devised a
28


                                                4
     Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 14 of 104


     scheme to misrepresent the risks and benefits of opioids to increase prescriptions by

 2   tapping into the large and lucrative market for chronic-pain patients.

 3   B.     Insys Obtains FDA Approval to Sell and Market its Highly-Potent
            Fentanyl Product for a Single, Narrow Indication: The Management of
 4
            Breakthrough Cancer Pain in Adult Opioid-Tolerant Patients
 5         1.      The Approval Processfor a New Drug Application
 6          21.    Pursuant to the Federal Food, Drug, and Cosmetic Act, 21 U.S.C.
 7   § 301 et seq., a drug manufacturer, like Insys, may not sell and market a new drug
 8   unless that drug has been evaluated and approved by the FDA. See generally 21
 9   U.S.C. § 355. The FDA may approve a drug if, among other things, it concludes that
10   there are "adequate and well-controlled clinical trials" that demonstrate the drug's
11   safety and efficacy for "the conditions of use prescribed, recommended, or
12   suggested" in its proposed labeling, which the FDA must also review and approve.
13   See 21 U.S.C. § 355(d). The required labeling includes, among other things, the
14   drug's approved indication(s), dosages, "clinically significant adverse reactions,"
15   "other potential safety hazards," and "limitations in use imposed by them." See 21
16   C.F.R. § 201.57.
17         22.     As a precondition to, and ongoing requirement of, approval of a new
18   drug application ("NDA"), the FDA may require the drug manufacturer to
19   implement a "risk evaluation and mitigation strategy" ("REMS") if the FDA
20   determines such a strategy "is necessary to ensure that the benefits of the drug
21   outweigh the risks of the drug." 21 U.S.C. § 355-1(a)(1). As part of a REMS, the FDA
22   may require that the drug manufacturer "develop for distribution [a Medication
23   Guide] to each patient when the drug is dispensed," 21 U.S.C. § 355-1(e)(2), if it
24   determines the drug "pose[s] a serious and significant public health concern
25   requiring distribution of FDA-approved patient information," 21 C.F.R. § 208.1.
26         23.     Some drugs are more dangerous than others, and as such, may cause
27   the FDA to impose additional restrictions as a condition of approval. For drugs
28   deemed to have "inherent toxicity or potential harmfulness" and to be "associated


                                               5
                               Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 15 of 104


                           1   with a serious adverse drug experience," the FDA may require that a REMS include

                           2   "elements as are necessary to assure safe use of the drug" to "mitigate a specific

                           3   serious risk listed in [its] labeling[.]" 21 U.S.C. § 355-1(0(1)(A). Such elements may

                           4   include, without limitation, a requirement that 'health care practitioners who

                           5   prescribe the drug have particular training or experience, or are specially certified,"

                           6   that "the drug be dispensed to patients with evidence or other documentation of safe-

                           7   use conditions," and that "each patient using the drug be subject to certain

                           8   monitoring [or] be enrolled in a registry." 21 U.S.C. § 355-1(0(3).

                           9          2.     The Prohibition Against Off-Label Marketing and the Making of False
                                             and Misleading Statements Regarding an FDA-Approved Drug.
                          10
                                      24.    Following FDA approval of its NDA,      a   drug manufacturer, like Insys,
                          11
       kr)
       N                       may not market and promote the drug for a non-approved indiction or in a manner
       N
        I)
                          12
U      '5 ",;-",               inconsistent with the drug's FDA-approved labeling. and its marketing and
                          13
A      c2                      promotional materials may not contain false or misleading statements about the drug.
LT.,
       .44
             0
                          14
0.13O              4           See, e.g., 21 U.S.C. §§ 331, 352; 21 C.F.R. § 314.81. This restriction pertains to the
                          15
9c ,               s04'
             4-3 ."-           clinical indications for which the FDA approved the drug, the dosing regimen that is
ti T4        a            16
       0                       supported by the clinical trials conducted to establish its safety and efficacy, as well
                          17
                               as any other information appearing on the drug's approved labeling.
                          18
                                      25.    If a drug manufacturer, like Insys, believes that its FDA-approved drug
                          19
                               should be sold, marketed, or otherwise promoted for indications different than those
                          20
                               listed on its FDA- approved labeling, the law provides a way: the manufacturer must
                          21
                               conduct additional "adequate and well-controlled clinical trials" to test the drug's
                          22
                               safety and efficacy for the newly proposed indications, and file a supplemental NDA
                          23
                               with the FDA. See 21 U.S.C. § 355(c)(5); 21 C.F.R. § 314.54.
                          24
                                      26.    Unless and until the FDA approves the drug for additional indications,
                          25
                          26   any unapproved use is called "off-label," a term that refers to the use of an approved
                               drug for an indication, or in any manner, other than what is described in the drug's
                          27
                               approved labeling.
                          28


                                                                          6
                      Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 16 of 104


                  1          27.    The above-mentioned restrictions on marketing, advertising, and false

                  2   and misleading statements are in place to "protect the public health by ensuring that

                  3   . . . drugs are safe and effective," 21 U.S.C. § 393(b)(2)(B), as well as guard against

                  4   consumer abuse by profit-driven corporations, like Insys.

                  5          3.     Subsys and the Highly-Potent "TIRF" Class of Fentanyl Drugs

                  6          28.    TIRF medicines are formulations of fentanyl that deliver the drug

                  7   nearly instantaneously to their users via the oral mucosa. At the time Insys submitted

                  8   its March 4, 2011 NDA for Subsys, there were five available TIRF medications:

                  9   Abstral (fentanyl sublingual tablet), Actiq and its generic equivalents (fentanyl

                 10   citrate oral transmucosal lozenge), Fentora (fentanyl buccal tablet), Lazanda

                 11   (fentanyl nasal spray), and Onsolis (fentanyl buccal soluble film).
     00
     00
     r•I
                 12          29.    On January 4, 2012, the FDA approved Insys's NDA for Subsys,
     V) (-4
           tr)   13   making it the sixth TIRF drug, and approved it for "management of breakthrough
     c 00
ma x°      o0
T.) SE     N     14   pain in adult cancer patients who are already receiving and who are tolerant to
     Cd

           0.)
                 15   around-the-clock opioid therapy for their underlying persistent cancer pain."
E§
1)
awe              16          30.    The FDA explained that the indication for all TIRF substances,

                 17   including Subsys, is "narrow" for the following reasons:

                 18          [T]he population identified has a specific need for a treatment to address
                             cancer-associated breakthrough pain, which is characterized by a quick onset,
                 19
                             often high severity, and relatively short duration. These formulations of
                 20          fentanyl are designed to have a relatively rapid rise to [maximum
                             concentration] and a relatively short duration of effect. Fentanyl is a very
                 21          potent opioid that can cause respiratory depression in microgram quantities.
                 22          For this reason, the indication also reflects the need for patients to be opioid-
                             tolerant, a physiological state in which patients are more tolerant to the CNS
                 23          [Central Nervous System] depression and respiratory depression associated
                             with opioids.
                 24
                             31.    To "ensure the benefits of the drug outweigh the risks of misuse, abuse,
                 25
                      addiction, overdose, and serious complications due to medication errors," the FDA
                 26
                      concluded that the approval of Subsys demanded the implementation of a Risk
                 27
                      Evaluation and Mitigation Strategy ("REMS").



                                                                 7
     Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 17 of 104


            32.    REMS is a drug safety program that the FDA can require for certain

 2   medications with serious safety concerns to hzlp ensure the benefits of the

 3   medication outweigh its risks. REMS are designed to reinforce medication use

 4   behaviors and actions that support the safe use of that medication. While all

 5   medications have labeling that informs health care stakeholders about medication

 6   risks, only a few medications require a REMS.

 7          33.    Because the FDA found that Subsys "poses a serious and significant

 8   public health concern," it mandated, as one element of the required REMS, the

 9   "distribution of a Medication Guide," which it deemed to be "necessary for patients'

10   safe and effective use of Subsys." In so doing, the FDA concluded that Subsys "is a

11   product for which patient labeling could help prevent serious adverse effects and that

12   has serious risks (relative to benefits) of which patients should be made aware"

13   because such information "could affect patients' decisions to use, or continue to use

14   Subsys."

15          34.    Insys's proposed Subsys labeling, submitted as part of its NDA and

16   approved by the FDA, contains repeated warnings about its dangers, as well as

17   instructions that must be followed to ensure its safe use and to mitigate its risks.

18   Specifically, for example, Subsys's Full Prescribing Information states, among other

19   things, as follows:

2C                 WARNING: RISK OF RESPIRATORY DEPRESSION,
                   MEDICATION ERRORS, ABUSE POTENTIAL
21
22                                  Respiratory Depression

23                 Fatal respiratory depression has occurred in patients
                   treated with transmucosal immediate-release fentanyl
24                 products such as SUBSYS, including following use in
25                 opioid non-tolerant patients and improper dosing. The
                   substitution of SUBSYS for any other fentanyl product
26                 may result in fatal overdose.
27
28


                                               8
     Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 18 of 104


                                          Medication Errors
 1
                      Substantial differences exist in the pharmacokinetic
 2
                      profile of SUBSYS compared to other fentanyl products
 3                    that result in clinically important differences in the extent
                      of absorption of fentanyl that could result in fatal
 4                    overdose.
 5
                                            Abuse Potential
 6
                      SUBSYS contains fentanyl, an opioid agonist and a
 7                    Schedule II controlled substance, with an abuse liability
                      similar to other opioid analgesics. SUBSYS can be
 8
                      abused in a manner similar to other opioid agonists, legal
 9                    or illicit. This should be considered when prescribing or
                      dispensing SUBSYS in situations where the physician or
10                    pharmacist is concerned about an increased risk of
11                    misuse, abuse or diversion.
            35.       Subsys's label makes unequivocally clear the class of prescribers who
12
     could appropriately prescribe Subsys, and also establishes the only appropriate initial
13
     starting dose:
14
15                    SUBSYS is intended to be used only in the care of cancer
                      patients and only by oncologists and pain specialists who
16                    are knowledgeable of and skilled in the use of Schedule
17                    II opioids to treat cancer pain.

18                    As with all opioids, the safety of patients using such
                      products is dependent on health care professionals
19                    prescribing them in strict conformity with their approved
20                    labeling with respect to patient selection. dosing, and
                      proper conditions for ase.
21
                      The initial dose of SUBSYS to treat episodes of
22                    breakthrough cancer pain is always 100 mcg.
23          36.       Subsys's label also warned that it is prohibited and highly dangerous to
24   convert patients on a one-to-one dosage basis from other formulations of fentanyl:
25                    Important Information       Regarding     Prescribing and
26                    Dispensing

27                    SUBSYS is not bioequivalent with other fentanyl
                      products. Do not convert patients on a mcg per mcg
28                    basis from other fentanyl products.


                                                   9
     Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 19 of 104

                   When dispensing, DO NOT substitute a SUBSYS
 1                 prescription for any other fentanyl product.
                   Substantial differences exist in the pharmacokinetic
                   profile of SUBSYS compared to other fentanyl products
 3                 that result in clinically important differences in the rate
                   and extent of absorption of fentanyl. As a result of these
 4
                   differences, the substitution of the same dose of
 5                 SUBSYS for the same dose of any other fentanyl
                   products may result in a fatal overdose.
 6
                   There are no conversion directions available for
                   patients on any other fentanyl products. (Note: This
 8                 includes    oral,    transdermal,  or     parenteral
                   formulations of fentanyl.) All patients should be
 9                 titrated from the 100 mcg dose. Titrate each patient
10                 individually to provide adequate analgesia while
                   minimizing side effects.
11
     (Emphases in original.)
12
            37.    Reflecting the grave dangers Subsys poses to public health and safety,
13
     the FDA determined that Subsys could be approved "only if elements necessary to
14
     assure safe use are required as part of a REMS to mitigate the risks of misuse, abuse,
15
     addiction, overdose, and serious complications due to medication errors that are
16
     listed in the labeling." Such elements, the FDA found, "will help assure proper
17
     patient selection and dispensing of Subsys." (Emphases added.)
18
           38.     The result was Insys's inclusion in the TIRF REMS Access Program
19
     ("TIRF REMS Access Program" or "Program")—a restricted distribution regulatory
20
     regime applicable to all TIRFs. As its name suggests, the Program governs the
21
     healthcare industry's access to TIRF drugs. All prescribers, pharmacies, distributors.
22
     and consumers seeking, respectively, to prescribe, dispense, distribute, and consume
23
     TTRFs must, by law, first enroll in the Program. To enroll, each must, among other
24
     things, acknowledge that TIRF drugs are available only through the Program and
25
     agree to comply with the Program's requirements.
26
            39.    With regard specifically to prescribers and pharmacies, who, upon
27
     enrollment, are granted the power to prescribe and dispense, respectively, enrollment
28
     means, among other things, that they must successfully complete a "knowledge

                                               10
     Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 20 of 104


 1   assessment" (a quiz consisting of eleven multiple-choice questions) and

 2   acknowledge having read the Program's "Education Program for Prescribers and

 3   Pharmacists," which states, among other things, as follows:

 4                              Appropriate Patient Selection
 5                                        Indication
 6
                  TIRF medicines are indicated only for the management
 7                of breakthrough pain in adult patients with cancer 18
                  years of age and older who are already receiving and
 8                who are tolerant to regular opioid therapy for
 9                underlying persistent cancer pain.

10                TIRF medicines are intended to be used only in the care
                  of opioid-tolerant patients with cancer and only by
11                healthcare professionals who are knowledgeable of: and
12                skilled :11, the use of Schedule II opioids to treat cancer
                  pain.
13
                      Risk of Misuse, Abuse, Addiction, and Overdose
14
                  TIRF medicines contain fentanyl, an opioid agonist and
15
                  Schedule II controlled subs:ance. TIRF medicines can be
16                abused in a :nanner similar to ether opioid agonists, legal
                  and
17
                  These risks should be considered when prescribing or
18
                  dispensing TIRF medicines in situations where the
19                prescriber or pharmacist is concerned about an increased
                  risk of misuse, abuse, addiction, or overdose.
20
                  Risk factors for opioid abuse include:
21
22                       A history of past or current alcohol or drug abuse

23                       A history of psychiatee illness

24                      A family history of illicit drug use or alcohol
                  abuse[.]
25
26   (Emphases in original.)

27




                                              11
     Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 21 of 104


 1          40.    On July 31, 2013, more than a year after Insys began to sell and market

 2   Subsys throughout the United States, the FDA approved a supplemental NDA

 3   submitted by Insys that slightly changed Subsys's labeling to reflect the following:

 4                                     Patients on Actiq

 5                 The initial dose of SUBSYS is always 100 meg with the
                   only exception of [sic] patients already using Actiq.
 6
 7                 For patients being converted from Actiq, prescribers
                   must use the Initial Dosing Recommendations for
 8                 Patients on Actiq table below[.]
 9
10
11                             Current ACTIQ        Initial SUBSYS
                                Dose (mcg)            Dose (mcg)
12                                   200             100 meg spray
                                     400             100 mcg spray
13
                                     600             200 mcg spray
14                                  800              200 mcg spray
                                    1200             400 mcg spray
15
                                    1600            400 mcg spray
16
17
                                      All Other Patients
18
                   Individually titrate SUBSYS to a dose that provides
19                 adequate analgesia and minimizes side effects. The initial
20                 dose of SUBSYS to treat episodes of breakthrough
                   cancer pain is always 100 mcg. When prescribing, do
21                 not switch patients on a mcg per mcg basis from any
                   other oral transmucosal fentanyl product to SUBSYS
22                 as SUBSYS is not equivalent on a meg per meg basis
23                 with any other fentanyl product[.]

24   (Emphases in original.)

25          41.    Upon the FDA's approval of Subsys, Insys issued a press release

26   hailing S-lbsys as a novel and revolutionary drug for treating breakthrough cancer

27   pain ("BTCF”).

28


                                               12
     Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 22 of 104


 1          42.       Since its launch in March 2012, Subsys was, and remains, extremely

 2   expensive, especially as dosage strengths increase from 100 mcg to 1600 trIcg. Every
     year since its launch, Insys has increased Subsys's prices. The chart below

 4   summarizes the cost of a 120-dose supply of Subsys at each available dosage as of
     the month and year indicated:
       Strength       December 2012      December 2013     December 2014     December 2015
 6      (mcg)
 7        100            $2,830.08          $3,350.40         $3,960.98         $4,336.80
     _    200            $3,577.20          $4,232.40         $5,002.82         $5,47.00
 8        400            55,192.88          $6,144.00         $7,263.43        $7,953.60
 9        600            $6,742.56          $7,977.60         $9,430.67        $10,326.00
          800            58,302.30          $9,828.00        $11,617.56        $12,721.20
10       1200           $11,470 80         $13,536.00        $18,861.34        $20,652.00
11       1600           $14,638_80         $17,275.20        $23,235.12        $25,44.2.40

12   C.     Upon the FDA's Approval of Subsys, Insys Immediately Embarked Upon
            a Sophisticated, Multifaceted, and Purposeful Scheme to Expand
13          Subsys's Off-Label Prescriptions-and Insys's Profits-Without Regard to
14          the Law or Consumer Safety.

15          43.       With deliberate disregard of the health, safety, and welfare of

16   consumers to whom its highly-potent and dangerous opioid product would be

17   prescribed, Insys aggressively sought to grow profits by illegally increasing Subsys's

18   off-label use.

19          44.       Insys effectuated its scheme in three primary ways:

20                    (a)    One, Insys marketed Subsys in direct contravention of its FDA-
                      approved label, including for initial prescriptions above the allowed
21
22                    100 mcg dosage and prescriptions to treat non-BTCP.
                      (b)    Two, Insys paid for prescriber loyalty and production through
23
24                    various methods, including a sham speaker program through which the

25                    it paid top Subsys prescribers millions of dollars in payments.

26                    (c)    And three, Insys went to great lengths to ensure its off-label

27                    prescriptions would be paid for by insurance companies, including by

28


                                                  13
                      Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 23 of 104


                                       fraudulently misrepresenting patients' diagnoses and treatment

                  2                    histories.

                  3          I.        Insys Employed a Sophisticated Approach to Market Subsys Off-Label.
                  4          45.       From the outset, Insys knew that the calculated targeting of high-
                  5   volume opioid prescribers was critical to Subsys's success and trained its sales force
                  6   accordingly. In particular, Insys targeted certain high-volume opioid prescribers,
                  7   particularly high-dose prescribers of Actiq (and its generics), which Insys knew was
                  8   mostly prescribed to non-cancer patients. Insys devised and instituted a focused
                  9   targeting strategy designed, with its incentive compensation structure and other
                 10   marketing tactics described below, to promote the writing of Subsys prescriptions for
                 11   off-label use.
   00
   oo
    N            12          46.       Throughout the course of its illicit scheme, for example, Insys
        7,
                 13   routinely provided its sales force with "target lists" ranking by "deciles" healthcare
 co) 0     0
     c4 g 2
 v
        N        14   providers, including dentists and podiatrists, who could write prescriptions for
cki       :e1
            4'
        c00      15   controlled dangerous substances. Using third-party data and myriad metrics, such as
 E

                 16   a potential prescriber's history of prescribing specific opioids, like Actia or Fentora,
   0
                 17   or a certain class of opioids, like short acting and rapid acting opioids, Insys ranked
                 18   each prescriber by likelihood of becoming a high-volume, high-dose (and, thus, more
                 19   lucrative) Subsys prescriber.
                 20          47.       Contrary to its repeated public acknowledgments that appropriate
                 21   targets of its marketing efforts would be oncologists, the target lists Insys provided to
                 22   its sales force focused on high-decile opioid prescribers—not necessarily and, indeed
                 23   rarely, oncologists-with few, if any, BTCP patients. Indeed, Insys's express
                 24   marketing strategy, upon launch, was to "focus efforts on" high-decile prescribers,
                 25   and then, "secondarily" to "expand efforts to oncologists[.]"
                 26          48.       Insys's initial, pre-launch target lists underscore that strategy. For
                 27   example, a "Hyper Target List'' that Insys gave its sales force in May 2012,
                 28


                                                                 14
                       Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 24 of 104


                       contained "ROO [or Rapid Onset Opioids} targets" who would likely prescribe

                   2   Subsys.
                                49.   Tellingly, it was not until more than a year after launch that Insys

                   4   finally made some effort to target oncologists by hiring oncology-specific sales

                   5   representatives ("SSPs") and creating oncology-specific target lists. Insys's actions,

                   6   however, reveal that those efforts were secondary to its goal to push Subsys off-

                   7   label.

                   8            50.   First, Insys employed thirty oncology-specific SSPs out of a total sales

                   9   force that, at its peak, exceeded 250 SSPs.

                  10            51.   Second, Insys consistently noted internally that most oncologists were

                  11   ranked in the first or second decile, placing them outside the class of practitioners
      00
      rq          12   Insys routinely told its sales force were the "Right Prescriber[s]."
            csi
                  13            52.   Indeed, lnsys identified as an "issue" with its "oncology penetration"
   11 00 ,.
 m 0 M 0
   1:4
      _sd         14   strategy that few oncologists, only two to three percent nationwide, prescribed
0t    7_4
                  15   ROOs, and most oncologists were reluctant to refer patients to pain doctors.
5
      u
            -8
            IC


,".          8    16            53.   After poor performance in the oncology market, Insys disbanded its
      ir
      O
                       small oncology sales force approximately two years after creating it.
                  17
                  18            54.   Insys knew, and, on information and belief, has always known, that

                  19   exceptional Subsys sales could only be achieved by expanding the universe of

                  20   patients prescribed Subsys beyond the BTCF patient population by (i) misleading

                  21   healthcare providers and patients about the safety and efficacy of off-label use;

                  22   and/or (ii) finding healthcare providers who cared less about patient safety than their

                  23   own profits.

                  24            55.   According to the FDA-approved Subsys label and for the express

                  25   purpose of protecting patient safety, patients must be started on Subsys at a 100 mcg

                  26   dose and titrated to a dose that adequately relieves the patient's BTCP.

                  27            56.   This portion of the FDA-approved label negatively impacted Insys's
                  28   profitability in two ways. First, as evidenced by Insys's internal communications,



                                                                 15
     Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 25 of 104


 1   Insys management quickly realized it would not have the same level of success

 2   converting patients to long-term Subsys users if they started at 100 mcg, as opposed

 3   to higher doses. Second, higher doses of Subsys are exponentially more expensive

 4   and, therefore, much more profitable for Insys.

 5          57.    Accordingly, under the direction of former CEO, Michael Babich

 6   ("Babich"), and Vice President of Sales, Alec Burlakoff ("Burlakoff')—both of

 7   whom have been criminally indicted by the U.S. Department of Justice on Insys-

 8   related charges of racketeering conspiracy, mail fraud conspiracy, wire fraud

 9   conspiracy, and conspiracy to violate the Anti-Kickback law—Insys employed several

10   strategies that proved highly effective, including the (i) "effective dose" strategy, (ii)

11   Subsys "Switch" program, and (iii) "Super Voucher" program.

12          58.    As part of Insys's off-label marketing scheme, Insys created and

13   disseminated to prescribers across the Nation-including in Arizona-several template

14   letters of medical necessity ("LMN") containing language it deemed sufficient to

15   secure insurance reimbursement for off-label Subsys prescriptions. As Insys came to

16   learn more about the prior authorization requirements for each insurer with whom it

17   regularly communicated, these template LMNs grew increasingly more sophisticated

18   and deceptive.

19          59.    The first LMN—which Insys referred to as the "generic LMN"—

20   contained language that purports to justify off-label Subsys prescribing for "severe

21   pain" and "breakthrough pain"; it does not, however, mention cancer at all.

22          60.    In or around the first half of 2C 13, in apparent recognition that an

23   insurer might seek a better written justification for the approval of off-label Subsys

24   prescriptions-specifically for treating non-cancer breakthrough pain, Insys created

25   and disseminated a more robust LMN, which it :,ailed the "strong LMN." The strong

26   LMN purported to provide medical evidence in support of off-label uses, but it was

27   replete with misleading and false information.

28


                                                16
           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 26 of 104


       1          61.    For example, the strong LMN represented that "[t]he literature since

       2   2007 shows a favorable safety profile [for Rapid Onset Opioids]," but omitted any

       3   reference to opioid-induced hyperalgesia or any of the other dangers, such as

       4   addiction, respiratory depression and death, attendant to tho use of a TIRF, such as

       5   Subsys.

       6          62.    The strong LMN also stated that "[a]rticles as well as recent studies

       7   which are peer reviewed are available by Lynn Webster, M.D. [sic] et al showing

       8   efficacy of a rapid onset opioids [sic] in non-cancer patients . . . ."

       9          63.    Insys's use of these LMNs to secure insurance coverage for off-label

      10   Subsys prescriptions was pervasive. Indeed, these LMNs appear in medical records

      11   for patients residing in no fewer than ten states, including in Alabama, Arizona,

      12   California, Colorado, Connecticut, Florida, New Jersey, New York, Permylvania

      13   and Texas.
O
O
•—•
      14          64.    Insys's strong LMN also stated that the docor submitting the LMN
4N1


      15   "would expect this necessity [to take Subsys] to continue for a life-long period."

      16          65.    Underscoring Insys's use of the strong LMN for off-label uses, Insys

      17   utilized a separate LMN, which it named the "Perfect Cancer LMN," to be used

      18   exclusively for on-label purposes, namely a 100 mcg dose for patients suffering from

      19   BTCP who were already receiving and who were tolerant to around-the-cicck opioid

      20   therapy. Accordingly, the strong LMN served no purpose other than to facilitate

      21   Insys's deceptive promotion of Subsys off-label.

      22          66.    To facilitate insurance coverage for off-label Subsys prescriptions,

      23   Insys created several iterations of what it called "Opt-In Forms". These forms also

      24   served to alleviate prescribers' frequently expressed concerns about the burdens of

      25   the prior authorization process, which Insys executives identified as a hurdle to

      26   securing increased Subsys prescriptions.

      27          67.    At least one widely-used version of these forms contained a pre-printed

      28   list of thirteen possible diagnoses for Subsys, of which only one was cancer. The



                                                       17
                       Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 27 of 104


                   1   other twelve were for non-FDA-approved indications, including "Chronic Pain

                   2   Syndrome," "Dysphagia," and "Degeneration of cervical intervertebral

                   3   disc/Degeneration of cervicothoracic intervertebral disc."

                   4          68.    In so doing, Insys misleadingly and deceptively represented to patients,

                   5   insurers, and pharmacy benefit managers ("PBMs") that it was appropriate and

                   6   acceptable to prescribe Subsys for those off-label purposes.

                   7          69.    For example, on February 27, 2013, top Insys executive Michael

                   8   Gurry, emailed the entire sales team, enclosing a "completed" form that he deemed

                   9   to be a good example of a completed 'opt in' form," which sales representatives

                  10   could use to "coach HCP offices." The attached completed IRC form was for a non-

                  11   cancer patient with chronic pain, a clear off-label indication for Subsys. Notably,
      I)
      00
      rsi
      N
                  12   perhaps aware of the inappropriateness of his email, Gurry attempted to recall it a
U
                  13   few hours later.
a.
      a occt
      (24
            .N2   14          70.    It was Insys's express intent that these fonts be used specifically to
LL U
.23   2 elf
                  15   obtain off- label Subsys prescriptions and, on information and belief, to mislead
        -t
        -r° Zre
 42   14 3        16   patients, insurers, and PBMs. And it worked: Insys receiv ed completed Opt-In forms
      0
                  17   on behalf of over 850 patients.

                  18          71.    In furtherance of its illicit off-label marketing scheme, Insys motivated

                  19   its sales force to unscrupulously sell Subsys by any means necessary, including

                  20   through its compensation structure, which was heavily weighted on commissions and

                  21   rewarded the achievement of certain goals known to the company to increase off-

                  22   label Subsys prescriptions.

                  23          72.    Indeed, Insys management took great pains to remind its sales force

                  24   that "Higher Doses= Higher Payouts!" and "More Patients= More$$$!"

                  25          73.    And in an industry in which bor_us compensation and aggressive

                  26   management are not unique, in or around 2016, an outside consulting firm concluded

                  27   that Insys's incentive compensation structure was troubling because it incentivized

                  28   non-compliant behavior and was "way outside the norm."



                                                                 18
     Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 28 of 104


 1          74.    As recently as June 2016, in response to the consulting firm's findings,

 2   Insys Executive Vice President and former COO Daniel Brennan ("Brennan")

 3   emailed Kapoor to relay his serious concerns about Insys's "overall sales rep

 4   compensation" structure, as well as Insys's hiring of subpar pharmaceutical

 5   representatives. In particular, Brennan explained that Insys is "still creating an

 6   environment of non-compliance by paying a low base salary (barely above minimum

 7   wage) and then very high ratio of incentive pay as their overall comp."

 8          75_    Indeed, as Brennan explained to Kapoor, the consulting firm's

 9   interviews of Insys's employees revealed that they themselves found that Insys's

10   "compensation structure encouraged inappropriate behavior," which Brennan

11   assumed to mean "off label promotion and quid pro quo behavior." In Brennan's

12   words, "with a potent pain product like (Subsys) ha[s], it is dangerous to have so

13   little previous pharma experience/training." Brennan "strongly recommended" a

14   change in payment structure "that is more in line with industry standards and creates

15   a more compliant-behaving sales organization (important given the scrutiny we have

16   with DOJ and media coverage of our company-both affecting our reputation and

17   trust with customers and our internal personnel)."

18          76.    After Kapoor forwarded Brennan's email to Insys Board Member

19   Patrick Fourteau, Fourteau replied to Brennan by stating that he did "not like either

20   the tone or the substance of [Brennan's] message."

21          77.    When Kapoor responded to Brennan's email the following day, he,

22   among other things, attempted to shift the blame from Insys to Brennan: "To be

23   entirely honest, I am a little concerned that your email directly follows on the heels

24   of the recent termination discussions (and actions) related to your commercial team."

25          2.     In Exchange for Off-Label and Continued Subsys Prescribing at High
                   Doses, Insys Provided Kickbacks to Arizona Prescribers
26
            78.    To guarantee that healthcare providers continued to prescribe Subsys
27
     off-label to their patients at high doses, Insys paid them kickbacks. These payments,
28


                                                19
     Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 29 of 104


 1   which amounted to millions of dollars over the years, were disguised as bona fide
     compensation for participation at sham Insys-organized and Insys-sponsored

 3   "informational events" and for serving as consultants or advisors on sham Insys-

 4   organized boards. Insys's payment of kickbacks to certain key healthcare providers

 5   was central to its scheme, and as such, lnsys devoted a substantial amount of its

 6   budget to bribing them.

 7          79.    The primary way Insys bribed Subsys prescribers was its so-called

 8   "Insys Speaker Bureau" ("ISB"). The ISB was established shortly after Subsys's

 9   market launch purportedly to "support [Insys's] marketed prescription drugs

10   products." According to an Insys-generated standard operating procedure document

11   from November 2012, "[s]peakers selected to participate in bureaus are responsible

12   for delivering INSYS Speaker Programs (ISPs), with the objective of educating and

13   informing healthcare professionals (HCPs) in the medical community about

14   marketed INSYS products in a fair and balanced manner." That document claimed

15   that an "HCP must never be engaged as a speaker in order to induce, influence, or

16   reward him or her for using any INSYS product."

17          80.    The reality, however, was far different. Contrary to the ISB's professed

18   purpose of "educating and informing healthcare professionals," Insys routinely

19   equated successful "speaker programs" or "ISPs" with a high "return on investment"

20   or "ROI." Moreover, as demonstrated by Insys's own documents, it intended that its

21   "speakers" would write Subsys prescriptions in exchange for more ISB events.

22          81.    For example, by email dated March 14, 2013, Burlakoff noted that the

23   only sales representatives to whom Insys should allocate "ISP funds" are those who

24   "get the most bang for their buck using our money." In that email, he griped that "I

25   am tired of giving money to reps whom [sic] produce zero return on investment" and

26   stated that "[t]hose whom [sic] do not produce ROI from programs should not be

27   spending our ISP dollars[.]"

28


                                              20
                          Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 30 of 104


                                 82.    Similarly, Insys management regularly instructed its sales

                      2   representatives to offer speaking engagements to the "does" who show a

                      3   "willingness to prescribe," which, as Serra explained to his sales force in August

                      4   2012, "is basically why we have jobs." Notably, in that same email, Serra expressly

                      5   discouraged his sales representatives from targeting oncologists as possible speakers,

                      6   instead instructing them to focus their effcrts elsewhere because "[r]ight now there

                      7   are way too many Pain Targets that need to prescribe."

                      8          83.    The next month, Burlakoff emailed the entire sales force, with a BCC

                      9   to Kapoor,i:o reiterate this point: "If you cannot guarantee that [a speaker] program

                     10   will yield positive results, the program should not take place." Burlakoff explained

                     11   that "[t]hese programs have been offered to you as the #1 opportunity to grow your
      00
      oo
      N
                     12   business" and reminded them that they "get paid to produce tangible results."
C.)
..   N               13          84.    Burlakoff proceeded to instruct the sales force on how to guarantee
▪ "6 on
      0      =I 0
             g c=>
                     14   success of En ISP: "Your program will absolutely NEVER be successful if your

•     T2 •           15   speaker doe s not have at least 10 times more clinical experience than all of your
      §
      u
           8         16   attendees combined! If your speaker is not an expert with :he utilization of Subsys in
      O
                     17   his or her clinical practice, then your speaker need not speak for Insys anymore."

                     18          85.    In a reply to a sales representative's response to this email, Burlakoff

                     19   wrote: "Your local speaker should be your 'business partner'. You do not work for

                     20   him, nor does he work for you. You are partners in this endeavor, if your speaker

                     21   does not see it this way[,] then it is time to identify another speaker."

                     22          86.    Insys leadership's insistence on speakers wits significant "clinical

                     23   experience' had nothing to do with those speakers' ability to better educate speaker

                     24   program attendees.

                     25          87.    When considered together with the conduct, statements, and

                     26   expectations of other Insys executives and representatives, as well as the reality that

                     27   most, if not all of the ISPs were shams in which no actual educational presentation

                     28   was made, it becomes clear that Burlakoff s reference to "clinical experience" means


                                                                     21
     Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 31 of 104


 1   that a speaker's admission to the Speaker Bureau was, and remained, contingent

 2   imon the speaker's demonstration of loyalty to Insys by writing Subsys prescriptions.

 3          88.    Insys's kickback scheme was highly effective in securing prescribers'

 4   continued writing of Subsys prescriptions.

 5          3.     Insys Established an Internal Business Unit Charged With
                   Fraudulently Inducing Insurers and PBMs to Payfor Off-Label Subsys
 6
                   Prescriptions.
 7          89.    Because of Subsys's high cost, most consumers are not able to obtain it
 8   without insurance coverage. At all times relevant to this Complaint, Insys's financial
 9   success, therefore, depended upon approval of Subsys prior authorization requests,
10   often a prerequisite to insurance coverage for any costly and dangerous medication
11   or therapy.
12          90.    Initially, Insys encountered a significant obstacle to securing consistent
13   insurance coverage for Subsys: Most third-party payers generally would not pay for
14   Subsys unless, among other things, it was prescribed to manage BTCP. Because the
15   population of BTCP patients is very small and, as Insys was well aware, comprised
16   only a fraction of its prescriptions, Insys could not meet its lofty sales goals without
17   facilitating insurance coverage approval for off-label Subsys prescriptions.
18          91.    Indeed, around eight months post-launch, only approximately thirty to
19   thirty-three percent of all Subsys prescriptions had received prior authorization.
20          92.    Cognizant that this low number of successful Subsys prior
21   authorizations threatened its business, Insys executives schemed to overcome this
22   obstacle through the use of fraud, misrepresentations, and false pretenses.
23          93.    In or around November 2012, Insys established an in-house business
24   unit comprised of so-called "prior authorization specialists," whose sole purpose was
25   to "do whatever it takes" to secure insurance coverage approval for all Subsys
26
     prescriptions, particularly those written off-label.
27          94.    Insys, by and through this unit, initially known as the Insys
28   Reimbursement Center ("IRC"), and later, as the Patient Services Center ("PSC"),


                                                22
     Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 32 of 104


 1   engaged in pervasive insurance fraud to ensure third-party payer approval of the off-

 2   label Subsys prescriptions that inevitably resulted from Insys's illegal conduct (as

 3   described above).

 4          95.    When the IRC was first established, only twelve prescribers used it to

 5   obtain prior authorizations. Just over a year later, by December 2013, more than 950

 6   prescribers nationwide had made use of the IRC's "services," and the IRC had

 7   secured approval for more than 90% of prior authorization requests that it processed.

 8          96.    Insys, by and through the IRC, fraudulently induced insurers to pay for

 9   off-label Subsys prescriptions in three principal ways.

10          97.    First, Insys hid the existence of the IRC and mIsrepresented that prior

11   authorization calls made by the IRC were coming from healthcare providers.

12          98.    Second, Insys falsely reported, both verbally and in writing, that

13   patients had cancer and breakthrough cancer pain in order to secure authorization.

14          99.     Third, Insys created a pay structure for IRC staff that rewarded

15   fraudulent behavior with substantial bonuses.

16   D.     Arizona Purchasers of Health-Care Insurance Have                        Sustained
            Substantial Harm as a Result of All Defendants' Misconduct.
17
            100.   Health insurance is an individual or group policy that provides
18
     coverage for hospital, medical, surgical, and/or prescription drug benefits.
19
            101. The Manufacturer and Distributor Defendants' misconduct has
20
     increased Plaintiff's cost of private health insurance in Arizona.
21
            102.   In 2014, Arizona residents paid more than $43 billion for healthcare, of
22
     which over $15 billion was spent on private health insurance. As is true throughout
23
     the country, health care costs in Arizona are increasing at a rate far above core
24
     inflation. From 1991 to 2014, Arizonans spent an average of 6.9% more per year on
25
     personal, health-care-related expenses.
26
            103. Insurance premiums—the fees paid to get and keep insurance—have
27
     risen at an even more alarming clip. From 2001 to 2014, Arizona enrollees in private
28


                                               23
     Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 33 of 104



 1   health insurance have spent 6.3% more per year, increasing the total amount spent

 2   per person from $1,932 in 2001 to $4,035 in 2014. The average Arizona family of

 3   four enrolled in private health insurance pays more than $16,000 per year to cover

 4   premiums. co-pays, and other health-care related expenses.

 5            104.   Many Arizona employees obtain health insurance through an

 6   employer. Arizona's providers of group health care insurance include: Aetna Health

 7   Inc. and AetnaAARP Health Insurance, Assurant Health Insurance, Celtic Health

 8   Insurance, Cigna Health Insurance, National General Benefits Solutions, Humana,

 9   UnitedHealthCare, and Blue Cross Blue Shield of Arizona.

10            105.   Other Arizonans obtain individual health insurance. As elsewhere,

11   Arizonans typically buy individual health insurance when they do not have access lo

12   an employer plan and do not qualify for public health insurance like Medicaid or

13   Medicare. Arizona's providers of individual health insurance include: Aetna, Blue

14   Cross Blue Shield of Arizona, Cigna Health and Life Insurance Company, Health

15   Choice Insurance Co, Health Net Life Insurance Company, Health Net of Arizona,

16   Human Health Plan, Inc., Meritus Health Partners, University of Arizona Health

17   Plans.

18            106.   Group participants may pay all or part of the premium directly, or their

19   employers may pay all or part of the premium directly. Individual purchasers (or

20   members of their family) pay the entire premium directly. The "deductible" in a

21   health-insurance plan is the amount the insured must pay each period (usually

22   annually) before insurance starts to cover healthcare costs. A "co-pay" is a flat

23   amount the insured pays per claim, such as a doctor visit or prescription. "Co-

24   insurance" is the percentage of a bill that the insured pays under some plans after the

25   deductible is met. Deductibles and co-payments often are higher under individual

26   plans.

27            107.   As a direct and proximate result of the conduct described herein,

28   natural and corporate persons have sustained losses and injuries in the form of higher



                                                24
     Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 34 of 104


 1   premiums, deductibles, and co-payments/co-insurance. Health care insurers in

 2   Arizona have paid (and expect to continue to pay) substantial amounts for opioid

 3   prescriptions that would never have been prescribed and/or filled absent all

 4   Defendants' misconduct, and have also paid (and expect to continue to pay)

 5   substantial amounts for treatment of individuals who became addicted to opioids

 6   and/or who became addicted to heroin or other drugs because of opioid use. Many of

 7   those individuals who became addicted to opioids—or who became addicted to

 8   heroin or other drugs because of opioid use—would never have become addicted or

 9   even received access to opioids absent Defendants' conduct described herein. These

10   insurers have also paid for numerous other costs proximately caused by all

11   Defendants' conduct, including care for babies born addicted to opioids, emergency-

12   room treatments, and other claims.

13          108.   Plaintiff purchasers of private health insurance have been damaged as a

14   result of paying prices that are higher as a direct result of all Defendants'

15   misconduct. Arizona health insurers are easily able to—and do—pass higher costs

16   onto their insureds. Premiums in health-insurance markets do not reflect individual

17   differences in costs, meaning that all insureds bear higher costs inflicted by the

18   highest-risk insureds.

19          109.   In Arizona, as in most other states, insurers charge premiums based on

20   assigned rate classes, a pool of insured individuals with similar health status.

21   Because the premium charged is uniform for the entire risk class, excessive claims

22   experienced by others raise premiums for everyone. This empirical reality makes

23   economic sense. Insurers cannot know ex ante if an individual insured will take and

24   become addicted to opioids, with the corresponding costs that ensue for that patient.

25   So insurers charge every insured a higher premium—including the majority of

26   insureds who never take opioids—to pay for the risk of future, opioid-related claims.

27          110.   This is partially because insured patients with opioid abuse or

28   dependence diagnoses cost health insurers more than average patients, in Arizona



                                                25
            Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 35 of 104


            and nationwide. In 2015, total annual per-patient charges (-Az costs of providing a
            health service) and allowed amounts (the maximum an insurer will pay for a covered
            health service) for services for patients with opioid abuse and dependence diagnoses

        4   were 550% higher than for the average insured patient.

        5          111.   Thus, as the opioid crisis has barreled forward across the country and
            in Arizona, so has the pressure on insurance companies to raise premiums. Indeed,

        7   by one estimate, private insurance claims related to opioid dependence rose by an
            astonishing 3,200% nationwide from 2007 to 2014, and upon information and belief
            by a comparable percentage in Arizona, with the brunt of this burden falling on those

       le   aged 19 to 35. This makes sense in Lght of the demonstrated increase in opioid-

       1:   related emergency room visits and treatment center admissions, along with the

       12   growth in the percentage of privately insured Americans and Arizonans over this

00     13   period. Similarly, professional charges and allowed amounts grew by over 1,000%
00
  0
0 7.
N      14   for patients diagnosed with opiold abuse or dependence from 2011 to 2015, further
            increasing insurance companies' incentive to increase their customers' rates.

       1f          112.   The costs that all Defendants' conduct inflicted on the insurance
C)
       17   market cannot be and have not been confined to opioid users --)ecause of such risk

       18   pooling. Empirical evidence evaluated by leading economists confirms this common-

       19   sense conclusion. In addition, many of the costs that all Defendants have inflicted on

       20   the health system involve risks that insurers may not refuse to cover as a matter of

       21   law and regulation, since Arizona is like "all states [that] have mandated certain

       22   benefits that must be included in the health insurance package of that state, most

       23   commonly for substance abuse." Jonathan Gruber and Helen Levy, (2009). The

       24   Evolution of Medical Spending Risk, J. OF ECON. PERSPECTIVES, 23(4), pp. 25-

       25   48, at 32.

       26
       27
       28


                                                      26
     Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 36 of 104

     E.     Insys Acted Wantonly, Willfully, Outrageously, and with Reckless
            Disregard for the Consequences of Its Actions.
            113.   When engaging in the conduct described herein, Insys acted wantonly,
 3   willfully, outrageously, and with reckless disregard for the consequences of its
 4   actions.
 5          114.   Insys knew and should have known about these harms that its unlawful
     and unfair business practices have caused and continue to cause in Arizona. Insys
     closely monitored its sales and the habits of prescribing doctors. Its sales
     representatives, who visited doctors and attended CMEs, knew which doctors were
     receiving their messages and how they were responding. It knew—and, indeed,
10   intended—that its misrepresentations would persuade doctors in Arizona to prescribe
11   and patients in Arizona to use their opioids for off-label uses, including chronic pain.
12          115. At all relevant times, Insys knew that the likely consequences of its
13   actions would be that millions of individuals would become addicted to opioids and
14   other drugs, which in turn would destroy countless families and communities across
15   the nation and in Arizona, while imposing tremendous medical and other costs that
16   would be borne by all purchasers of health insurance.
17          116.   Despite this knowledge, Insys engaged in the conduct described herein
18   for the purpose of obtaining millions of dollars in windfall profits, while destroying
19   the lives of countless Arizonans.
20          117.   Insys's actions are not excused by the fact that its drug labels may have
21   allowed or did not exclude the use of opioids for chronic pain. Indeed, Insys's
22   misrepresentations were directly contrary to pronouncements by and guidance from
23   the FDA based on the medical evidence and their own labels.
24          118. Nor is Insys's causal role broken by the involvement of doctors. Insys'
25   marketing efforts were ubiquitous and highly persuasive. Their deceptive messages
26   tainted virtually every source doctors could rely on for information and prevented
27   them from making informed treatment decisions. The Manufacturer Defendants also
28   were able to harness and hijack what doctors wanted to believe—namely, that


                                                27
     Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 37 of 104


     opioids represented a means of relieving their patients' suffering and of practicing
     medicine more compassionately.

 3          119.     While insurance companies may refuse to cover ineffective or

 4   dangerous treatments, they too were misled by Defendants' pervasive campaign to

 5   convince the healthcare industry that opioids were effective and necessary for long-

 6   term pain management. Insurers paid Defendants for the care orciered by patients'
     doctors, as well as for the resulting costs of addiction: treatment, emergency-room

 8   care, and other claims. Those costs were ultimately passed along to Plaintiff and all

 9   Class Members.

10          120.     Insys's acts complained of herein were intentional, wanton, willful, and

11   guided by an evil hand and mind. Accordingly, Plaintiff seeks an award of punitive

12   damages.

13                             FACTS SPECIFIC TO PLAINTIFF

14          121.     Plaintiff is a natural person and resident and citizen of the State of

15   Arizona.

if          122.     Since at least 2015, Plaintiff has purchased health insurance through

17   his employer.

18          123.     Plaintiff currently purchases health insurance from Health Net of

19   Arizona.

20                                   CLASS ALLEGATIONS

21          124.     Class Definition: Plaintiff brings this action pursuant to Ariz. R. Civ.

22   P. 23(b)(2) and (3) on behalf of himself and a Class of similarly situated individuals,

23   defined as follows:

24          All persons (including natural persons and entities) who purchased

25          health insurance policies in Arizona from 1996 through the present;

26          and all persons who paid for any portion of employer-provided health

27          insurance from 1996 thrcugh the present.

28


                                                 28
     Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 38 of 104


 1          Exzlilded from the Class are: (1) any Judge or Commissioner presiding over

 2   this action and members of their families; (2) Defendants, Defendants' subsidiaries.

 3   parents, successors, predecessors, and any entity in which the Defendants or their

 4   parents have a controlling interest and their current, former, purported, and alleged

 5   employees, officers, and directors; (3) counsel for Plaintiff and Defendants; (4)

 6   persons whc properly execute and file a timely request for exclusion from the Class;

 7   (5) :he legal representatives, successors, or assigns of any such excluded persons;

 8   and (6) all persons who have previously had claims similar to those alleged herein

 9   finally adjudicated or who have released their claims against Defendant.

10          125.    Numerasity: The exact number of Class members is unknown to

11   Plaintiff at this time, but it is clear that individual joinder is impracticable. As of

12   2014, :he Centers for Medicare and Medicaid Services estimated that almost four

13   million people in Arizona enrolled in private health insurance. Ultimately, the Class

14   members will be easily identified through third-party business records.

15          126.   Commonality and Predominance: There are many questions of law

16   and fact common to the claims of Plaintiff and the Class, and those questions

17   predominate over any questions that may affect individual Class members. Common

18   questions for the Class include, but are not necessarily limited to the following:

19          •      whether Defendant made material misrepresentations regarding the

20          benefits and risks of its products;

21          •      whether Defendant acted intentionally with respect to the foregoing;

22          •      whether Defendant was negligent in the distribution of its products;

23          •      whether Defendant acted in violation of state law;

24          •      whether the Class is entitled to restitution and/or disgorgement, in

25          addit ion to, or as a substitute for, damages under Arizona law; and

26         •       whether Plaintiff is entitled to damages and/or injunctive relief.

27          127. Typicality: Plaintiff's claims are typical of the claims of all the other

28   Class members. Plaintiff and the Class members sustained substantially similar



                                                  29
                          Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 39 of 104


                      1   damages as a result of Defendant's uniform wrongful conduct, based upon the same

                      2   interactions that were made uniformly with Plaintiff and the public.

                      3          128.   Adequate Representation: Plaintiff will fairly and adequately

                      4   represent and protect the interests of the other Class members. Plaintiff has retained

                      5   counsel with substantial experience in prosecuting complex litigation and class

                      6   actions. Plaintiff and his counsel are committed to vigorously prosecuting this action

                      7   on behalf of the Class members and have the financial resources to do so. Neither

                      8   Plaintiff nor his counsel has any interest adverse to those of the other Class members.

                      9          129.   Policies Generally Applicable to the Class: Defendant has acted and

                     10   failed to act on grounds generally applicable to Plaintiff and the other Class

                     11   members, requiring the Court's imposition of uniform relief to ensure compatible
  r`i
                     12   standards of conduct toward the Class.
        rn
         "
  Cf                             130.   Superiority: This case is also appropriate for class certification
        4,1          13
  ce
as qty               14   because class proceedings are superior to all other available methods for the fair avid

                     15   efficient adjudication of this controversy as joinder of all parties is impracticable.
        •••   •:t•

                     16   The damages suffered by individual Class members will likely be relatively small
        cl)

                     17   compared to the burden and expense of individual prosecution of the complex

                     18   litigation necessitated by Defendant's actions. Thus, it would be virtually impossible

                     19   for individual Class members to obtain effective relief from Defendant's misconduct.

                     20   Even if Class members could sustain such individual litigation, it would still not be

                     21   preferable to a class action, because individual litigation would increase the delay

                     22   and expense to all parties due to the complex legal and factual controversies

                     23   presented in this Complaint. By contrast, a class action presents far fewer

                     24   management difficulties and provides the benefits of single adjudication, economies

                     25   of scale, and comprehensive supervision by a single Court. Economies of time,

                     26   effort, and expense will be fostered and uniformity of decisions ensured.

                     27          131.   Plaintiff reserves the right to revise the Class Definition and Class

                     28   Allegations based on further investigation, including facts learned in discovery.
                              Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 40 of 104


                          1                                  CAUSES OF ACTION

                          2                                      COUNT1:
                                      Violations ofArizona's Consumer Fraud Act, A.R.S. §§ 44-1521-34
                          3
                                                             (Against All Deft ndants)
                          4
                                     132.   Plaintiff repeats, reiterates, and realleges each and every allegation
                          5
                              contained in the paragraphs above as if fully set forth herein.
                          6
                                     133.   Plaintiff brings this Count on behalf of all members of the Class who
                          7
                              are or have been residents of Arizona at any relevant time.
                          8
                                     134. Arizona's Consumer Fraud Act prohibits the "act, use or employment
                          9
                              by any person of any deception, deceptive or unfair act or practice, fraud, false
                         10
                              pretense, false promise, misrepresentation, or concealment, suppression or omission
                         11
                              of any material fact with intent that others rely on such concealment, suppression or
                         12
                              omission, in connection with the sale or advertisement of any merchandise whether
Kercsmar & Feltus PLLC




                         13
                              or not any person has in fact been misled, deceived or damaged thereby, is declared
                         14
                              to be an unlawful practice."
                         15
                                     135. Defendant's business practices as described in this Complaint are
                         16
                              deceptive, unconscionable, and violate Arizona law because the practices deceived
                         17
                              doctors, insurers, and consumers in Arizona, led to the sale of opioids that should not
                         18
                              have been sold, and thereby caused Plaintiff and Class Members to pay higher
                         19
                              insurance premiums.
                         20
                                     136.   Defendant knew and should have known at the time of making or
                         21
                              disseminating these statements, or causing these statements to be made or
                         22
                              disseminated, that such statements were false, misleading, deceptive and
                         23
                              unconscionable. Their omissions, which are deceptive and misleading in their own
                         24
                              right, render even seemingly truthful statements about opioids false and misleading.
                         25
                              All of this conduct, separately and collectively, was likely to deceive Arizona
                         26
                              doctors, who prescribed opioids based on the Defendant's deception, and insurers
                         27
                              who purchased, or covered the costs for the purchase of, opioids for chronic pain.
                         28


                                                                        31
     Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 41 of 104



 1          137.   The Defendant's fraudulent, unlawful, and/or deceptive activity alleged

 2   herein caused insurers to pay for ineffective and dangerous treatments, as well as the

 3   increased costs associated with opioid addiction. Those costs were passed on to

 4   Plaintiff and members of the Class in the form .af increased insurance premiums.

 5          138.   As a direct and proximate result of the foregoing acts and practices,

 6   Defendant has received, or will receive, income, profits, and other benefits, which

 7   they would not have received if they had not et:gaged in the violations described in

 8   this Complaint.

 9                                      COUNT H:
                       Pattern of Unlawful Activity, A.R.S. § 13-2314.04
10
                                      (Against All Defendants)
11
            139.   Plaintiff repeats, reiterates, and realleges each and every allegation
12
     contained in the paragraphs above as if fully set forth herein.
13
            140.   Plaintiff is a "person," and Class Members are "persons," under A.R.S.
14
     § 13-2314.04(A).
15
            141.   The Defendants have engaged in a pattern of unlawful activity that has
16
     caused harm to Plaintiff and Class Members.
17
            142.   Defendants have committed at least two or more acts of unlawful
18
     activity as defined by § 13-2301(DX4). These acts include those set out in
19
     Paragraphs 43 through 99 above concerning the pattern of racketing activity, which
20
     are incorporated by reference.
21
            143.   These acts are qualifying unlawful acts under at least A.R.S. § 13-
22
     230 l(D)(4)(b)(xv) and (xx) because they involve the assertion of false claims, and a
23
     scheme or artifice to defraud.
24
            144.   These false statements and unlawful acts by the Defendants all have a
25
     same or similar purpose in furthering opioid prescribing and increasing sales of
26
     opioids without regard to diversion, and functioned within a structure designed to
27
28   effectuate the common purpose.



                                                32
     Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 42 of 104


 1           145.   These false statements and unlawful acts also had the same victims

 2   (Plaintiff and Class Members) and results (causing Plaintiff and Class Members to be

 3   injured in their business or property in the form of increases in insurance premiums),

 4   as well as other similar characteristics.

 5           146.   These unlawful acts are each related to each other. Defendants made

 6   these knowing and intentional misrepresentations for their own financial gain. These

 7   acts would have been deceptive to persons of ordinary prudence and comprehension.

 8           147.   These acts were continuous and reflect defendants' regular way of

 9   conducting business over the time period described above.

10           148.   The purpose of this scheme by Defendants was their own financial

11   gain.

12           149. As a direct and proximate cause of this pattern of unlawful activity by

13   Defendants and the actions of Defendants and their employees, under Defendants'

14   control, Plaintiff and Class Members have sustained damages In an amount to be

15   proven at trial.

16           150.   Plaintiff's and Class Members' damages were reasonably foreseeable

17   to the Defendants and treble damages are appropriate.

18           151.   In addition, Plaintiff and Class Members are entitled to their reasonable

19   attorneys' fees and costs as provided under A.R.S. §§ 13-2314.04(A), (D)(4).

20                                       COUNT HI:
21                             Public Nuisance, A.R.S. § 13-2917
                                    (Against All Defendants)
22
             152.   Plaintiff repeats, reiterates, and realleges each and every allegation
23
     contained in the paragraphs above as if fully set forth herein.
24
             153. Arizona law prohibits Defendants from causing "anything . . . injurious
25
     to health . . . that interferes with the comfortable enjoyment of life or property by an
26
     entire community or neighborhood or by a considerable number of persons."
27
28


                                                 33
     Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 43 of 104



 1          154. Each Defendant, acting individually and in concert. has created or

 2   assisted in the creation of a condition that is injurious to the health and interferes

 3   with the comfortable enjoyment of life and property of entire communities or

 4   neighborhoods or of any considerable number of persons in Arizona.
 c          155.   The public nuisance is substantial and unreasonable. All Defendants'

 6   actions caused and continue to cause the public health epidemic described above, and

 7   that harm outweighs any offsetting benefit.

 8          156.   The Manufacturer Defendants knew and should have known that their

 9   promotion of opioids was false and misleading and that their deceptive marketing

10   scheme and other unlawful, unfair, and fraudulent actions would create or assist in

11   the creation of the public nuisance—i.e., the opioid epidemic. The Manufacturer

12   Defendants' actions were, at the very least, a substantial factor in opioids becoming

13   widely available and widely used. Their actions were, at the very least, a substantial

14   factor in deceiving doctors and patients about the risks and benefits of opioids for the

15   treatment of chronic pain.

16          157.   The Distributor Defendants knew and should have known that the

17   rampant diversion of opioids that they enabled would create or assist in the creation

18   of the public nuisance—i.e., the opioid epidemic. The Distributor Defendants'

19   actions were, at the very least, a substantial factor in opioids becoming widely

20   available and widely used. Their actions were, at the very least, a substantial factor in

21   the widespread diversion of opioids throughout Arizona.

22          158.   Without all Defendants' actions, opioid use, misuse, abuse, and

23   addiction would not have become so widespread, and the opioid epidemic that now

24   exists would have been averted or much less severe.

25          159. All Defendants' actions have increased the cost of insuring individuals,

26   and Plaintiff and Class Members—who pay insurance premiums—are injured.

27
28


                                                34
              Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 44 of 104


                      160.      The public nuisance—i.e., the opioid epidemic—created, perpetuated,
              and maintained by all Defendants can be abated and further recurrence of such harm
              and inconvenience can be abated.

          4           161.      Plaintiff requests ar_ order providing for abatement of the public

          5   nuisance that Defendants created or assisted in the creation of, and enjoining

          6   Defendants from future violations of Arizona law.

                                                     COUNT IV:
                                                   Unjust Enrichment
          8
                                                (Against All Defendants)
          9
                      162. Plaintiff repeats, reiterates, and realleges each and every allegation
         1(
              contained in the paragraphs above as if fully set forth herein.
         11
                      163.      To the detriment of Plaintiff and Class members, all Defendants have
         12
              been, and continue to be, unjustly enriched as a result of the unlawful and/or
         13
as 0
    0         wrongful conduct alleged herein.
0
         14
    ©                 164. All Defendants have voluntarily accepted and retained the inflated
    00   15
              prices paid for their opioid products with full knowledge that they were not lawfully
O
         16
              entitled to it.
         17
                      165.      Plaintiff and Class members bear the costs of the benefits conveyed to
         18
              all Defendants in the form of increased insurance premiums.
         19
                      166. Between Defendants and Plaintiff/Class members, it would be unjust
         20
              for Defendants to retain the benefits attained by their wrongful actions.
         21
                      167.      All Defendants have been unjustly enriched, in the form of inflated
         22
              prices, at the expense of Plaintiff and Class members who are entitled in equity to
         23
              disgorgement and restitution of Defendants' wrongful profits, revenue, and benefits,
         24
              to the extent, and in the amount deemed appropriate by the Court, and any other
         25
              relief :he Court deems just and proper to remedy Defendants' unjust enrichment.
         26
         27
         28


                                                            35
     Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 45 of 104


                                            COUNT V:
 1                                          Negligence
 2                                  (Against All Defendants)
 3          168. Plaintiff repeats, reiterates, and realleges each and every allegation
 4   contained in the paragraphs abcve as if fully set forth herein.
 5          169. Each Defendant has a duty to exercise reasonable care in
 6   manufacturing and distributing highly dangerous medications in the State of Arizona.
 7          170. Defendants owe that duty to Plaintiff and Class Members. Defendants'
 8   profits as manufacturers and distributors are inextricably bound with the industry of
 9   health insurance, and any reasonably prudent manufacturer is aware of the basic
10   mechanics of the insurance indt_stry by which costs are passed on to others in a risk
11   pool through premiums.
12          171.   The Manufacturer Defendants knew and should have known that
13   misleading doctors and insurers about the safety and efficacy of opioids for long-
:4   term pain treatment would cause significant costs, not just to :hose for whom opioids
15   were an ineffective and dangerous treatment, but to insurers that absorb healthcare
16   costs, and thus ultimately to insurance customers. Similarly, the Distributor
17   Defendants knew and should have known that allowing diversion of opioids would
18   cause significant costs to consumers, insurers, and insurance customers.
19          172.   The Manufacturer Defendants breached their duty to Plaintiff and
20   Class Members through their false and misleading promotion of opioids and their
21   deceptive marketing scheme, misrepresenting the nature of the drugs and
22   aggressively promoting them for chronic pain.
23          173.   The Distributor Defendants breached their duty to Plaintiff and Class
24   Members to conform their behavior to the legal standard of reasonable conduct under
25   the circumstances, in the light of the apparent risks, as well as through their failure to
26   comply with Arizona and federal laws protecting against diversion of controlled
27   substances.
28


                                                36
                Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 46 of 104


            1          174. All Defendants' conduct caused opioids to become widely available

            2   and widely used, and Defendants' actions were, at the very least. a substantial factor

            3   in the widespread abuse of opioids. Without Defendants' actions, opioid use, misuse,

            4   abuse, and addiction would not have become so widespread, and the opioid epidemic

            5   that now exists would have been averted or much less severe.

            6          175. As described above, Defendants' breach caused and proximately
            7   caused damages to Plaintiff and Class Members.

            8                                 PRAYER FOR RELIEF

            9          176. Plaintiff, on behalf of himself and tie Class, respectfully requests that

           10   this Court enter an Order:

           11         A. Declaring that the claims brought by Plaintiff may be maintained as a class

           12             action;

00         13         B. Declaring that Defendants have engaged in unlawful, fraudulent,
00


           14             deceptive, and unconscionable business acts and practices in vie!ation of
*P.

      00   15             the Arizona Consumer Fraud Act;
?o

           16         C. Ordering Defendants to pay restitution of any money acquired by their

           17             unlawful, fraudulent, deceptive, and unconscionable business practices;

           18         D. Declaring that Defendants have created a public nuisance and enjoining

           19             Defendants to abate the public nuisance that they created.

           20         E. Declaring that Defendants have been unjustly enriched by their conduct;

           21         F. Ordering Defendants to pay restitution of all benefits and disgorge all

           22             profits unjustly retained by Defendants;

           23         G. Declaring that Defendants have acted negligently;

           24         H. Ordering Defendants to pay all damages caused to Plaintiff and Class

           25             Members by their negligent actions;

           26         I. Awarding treble and punitive damages as appropriate;

           27         J. Awarding injunctive relief as necessary to protect the ir_terests of Plaintiff

           28             and the Class;



                                                          37
                             Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 47 of 104


                         1        K. Awarding Plaintiff and the members of the Class their reasonable

                         2           litigation expenses and attorneys' fees;

                         3        L. Awarding Plaintiff and the members of the Class pre- and post-judgment

                         4           interest, to the extent allowable; and

                         5        M. Awarding such other and further relief as equity and justice may require.

                         6        DATED this 17th day of September, 2018.

                         7
                                                                 KERCSMAR & FELTUS PLLC
                         8
                         9                                 By:
                                                                 Todd Feltus
                        10
                                                                 Sean J. O'Hara
                        11                                       7150 East Camelback Road, Suite 285
      co
      co                                                         Scottsdale, Arizona 85251
      N                 12
C-)         trl
            (NI
                        13                                       William S. Consovoy*
at, moo
                    0                                            Thomas R. McCarthy*
7')
      1:1
                        14                                       CONSOVOY MCCARTHY PARK PLLC
              "5!                                                3033 Wilson Boulevard, Suite 700
      7u'    60
              00        15
6, u  §                                                          Arlington, Virginia 22201
      te.

      ;2    c,
             51.)
                        16                                       Tel: 703.243.9423
      O

      F•
       7'
                        17                                       Michael H. Park*
                        18                                       CONSOVOY MCCARTHY PARK PLLC
                                                                 745 Fifth Avenue, Suite 500
                        19                                       New York, New York 10151
                                                                 Tel: 212.247.8006
                        20
                        21                                       Ashley Keller*
                                                                 Travis Lenkner*
                        22                                       Seth Meyer*
                        23                                       KELLER LENKNER LLC
                                                                 150 N. Riverside Plaza, Suite 2570
                        24                                       Chicago, Illinois 60606
                                                                 Tel: 312.741.5220
                        25
                        26                                       *Pro Hac Vice admission to be sought

                        27                                       Attorneysfor Plaintiff and the Putative Class

                        28


                                                                      38
Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 48 of 104
Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 49 of 104
                                                                                                              Chris DeRose, Clerk of Court
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 50
                                                                                                    ***ofElectronically
                                                                                                          104           Filed ***
                                                                                                                    M. Cain, Deputy
                                                                                                                9/19/2018 12:45:00 PM
                                                                                                                   Filing ID 9720307
                                       1   Todd Feltus (#019076)
                                           Sean J. O’Hara (#024749)
                                       2
                                           KERCSMAR & FELTUS PLLC
                                       3   7150 East Camelback Road, Suite 285
                                           Scottsdale, Arizona 85251
                                       4   Telephone: (480) 421-1001
                                       5   Facsimile: (480) 421-1002
                                           tfeltus@kflawaz.com
                                       6   sjo@kflawaz.com
                                       7   Attorneys for Plaintiff and the Putative Class
                                       8
                                       9               IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                      10                       IN AND FOR THE COUNTY OF MARICOPA
                                      11
7150 East Camelback Road, Suite 285




                                      12   Ramon Martin, individually and on behalf of        Case No. CV2018-011335
                                           all others similarly situated,
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13                                                      NOTICE OF ERRATA
          (480) 421-1001




                                                                Plaintiff,
                                      14
                                      15          v.

                                      16   Insys Therapeutics, Inc., a Delaware
                                           corporation,
                                      17
                                                                Defendant.
                                      18
                                      19          Plaintiff Ramon Martin files this notice of errata to correct an erroneously
                                      20   filed version of the complaint. Due to oversight, an earlier and incomplete draft of
                                      21   the complaint was filed. The correct draft of the complaint is attached as Exhibit A.
                                      22   For clarity, Exhibit A is dated the same as the original filing.
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 51 of 104



                                       1        DATED this 19th day of September, 2018.

                                       2
                                                                          KERCSMAR & FELTUS PLLC
                                       3
                                       4                              By: /s/ Sean J. O’Hara
                                                                          Todd Feltus
                                       5
                                                                          Sean J. O’Hara
                                       6                                  7150 East Camelback Road, Suite 285
                                                                          Scottsdale, Arizona 85251
                                       7
                                       8                                  William S. Consovoy*
                                                                          Thomas R. McCarthy*
                                       9                                  CONSOVOY MCCARTHY PARK PLLC
                                                                          3033 Wilson Boulevard, Suite 700
                                      10
                                                                          Arlington, Virginia 22201
                                      11                                  Tel: 703.243.9423
7150 East Camelback Road, Suite 285




                                      12                                  Michael H. Park*
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13                                  CONSOVOY MCCARTHY PARK PLLC
                                                                          745 Fifth Avenue, Suite 500
          (480) 421-1001




                                      14                                  New York, New York 10151
                                                                          Tel: 212.247.8006
                                      15
                                      16                                  Ashley Keller*
                                                                          Travis Lenkner*
                                      17                                  Seth Meyer*
                                      18                                  KELLER LENKNER LLC
                                                                          150 N. Riverside Plaza, Suite 2570
                                      19                                  Chicago, Illinois 60606
                                                                          Tel: 312.741.5220
                                      20
                                      21                                  *Pro Hac Vice admission to be sought

                                      22                                  Attorneys for Plaintiff and the Putative Class

                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 52 of 104


                                                                    CERTIFICATE OF SERVICE
                                       1
                                                 I certify that on September 19, 2018, I filed this document with the Clerk of
                                       2   the Court using TurboCourt, and in accordance with Supreme Court Administrative
                                           Order No. 2014-23, and served a copy through hand-delivery on the following:
                                       3
                                       4   Insys Therapeutics, Inc.
                                           c/o CT Corporation System
                                       5   3800 N. Central Avenue
                                           Ste. 460
                                       6   Phoenix, AZ 85012
                                       7   Defendant
                                       8
                                           /s/ Patricia S. Werner
                                       9
                                      10
                                      11
7150 East Camelback Road, Suite 285




                                      12
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13
          (480) 421-1001




                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 53 of 104




       EXHIBIT A
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 54 of 104



                                       1   Todd Feltus (#019076)
                                           Sean J. O’Hara (#024749)
                                       2
                                           KERCSMAR & FELTUS PLLC
                                       3   7150 East Camelback Road, Suite 285
                                           Scottsdale, Arizona 85251
                                       4   Telephone: (480) 421-1001
                                       5   Facsimile: (480) 421-1002
                                           tfeltus@kflawaz.com
                                       6   sjo@kflawaz.com
                                       7   Attorneys for Plaintiff and the Putative Class
                                       8
                                       9               IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                      10                       IN AND FOR THE COUNTY OF MARICOPA
                                      11
7150 East Camelback Road, Suite 285




                                      12   Ramon Martin, individually and on behalf of      Case No. CV2018-011335
                                           all others similarly situated,
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13                                                    CLASS ACTION COMPLAINT
           (480) 421-1001




                                                                Plaintiff,
                                      14
                                      15          v.

                                      16   Insys Therapeutics, Inc., a Delaware
                                           corporation,
                                      17
                                                                Defendant.
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 55 of 104



                                       1
                                                                                      TABLE OF CONTENTS
                                       2
                                           INTRODUCTION ................................................................................................................1
                                       3
                                           PARTIES ..............................................................................................................................3
                                       4
                                           JURISDICTION AND VENUE ...........................................................................................3
                                       5
                                           FACTUAL ALLEGATIONS ...............................................................................................4
                                       6
                                                     A.        Because Opioids Are Highly Addictive, Prevailing Medical
                                       7                       Norms Dictated That They Should Not Be Prescribed for
                                                               Chronic Pain. ..................................................................................................4
                                       8
                                                     B.        Insys Obtains FDA Approval to Sell and Market its Highly-
                                       9                       Potent Fentanyl Product for a Single, Narrow Indication: The
                                                               Management of Breakthrough Cancer Pain in Adult Opioid-
                                      10                       Tolerant Patients .............................................................................................5
                                      11             C.        Upon the FDA’s Approval of Subsys, Insys Immediately
                                                               Embarked Upon a Sophisticated, Multifaceted, and Purposeful
7150 East Camelback Road, Suite 285




                                      12                       Scheme to Expand Subsys’s Off-Label Prescriptions-and Insys’s
                                                               Profits-Without Regard to the Law or Consumer Safety. ............................13
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13
           (480) 421-1001




                                                     D.        Arizona Purchasers of Health-Care Insurance Have Sustained
                                      14                       Substantial Harm as a Result of Defendant’s Misconduct. ..........................23
                                      15             E.        Insys Acted Wantonly, Willfully, Outrageously, and with
                                                               Reckless Disregard for the Consequences of Its Actions. ............................27
                                      16
                                           FACTS SPECIFIC TO PLAINTIFF ..................................................................................28
                                      17
                                           CLASS ALLEGATIONS ...................................................................................................28
                                      18
                                           CAUSES OF ACTION .......................................................................................................31
                                      19
                                                     COUNT I: Violations of Arizona’s Consumer Fraud Act, A.R.S.
                                      20                 §§ 44-1521–34 ..............................................................................................31
                                      21             COUNT II: Pattern of Unlawful Activity, A.R.S. § 13-2314.04 ............................32
                                      22             COUNT III: Public Nuisance, A.R.S. § 13-2917 ....................................................33
                                      23             COUNT IV: Unjust Enrichment..............................................................................34
                                      24             COUNT V: Negligence ...........................................................................................35
                                      25   PRAYER FOR RELIEF .....................................................................................................36
                                      26
                                      27
                                      28


                                                                                                          i
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 56 of 104



                                       1          Plaintiff Ramon Martin (“Plaintiff”) is a natural person and resident of

                                       2   Arizona. Plaintiff brings this Class Action Complaint (“Complaint”) against

                                       3   Defendant Insys Therapeutics, Inc. (“Insys” or “Defendant”) seeking redress for

                                       4   Defendant’s alleged illegal acts that have caused Plaintiff’s health insurance

                                       5   premiums to increase. Plaintiff, for his Complaint, alleges as follows upon personal

                                       6   knowledge as to himself and his own acts and experiences and, as to all other

                                       7   matters, upon information and belief, including investigation conducted by his

                                       8   attorneys.

                                       9                                   INTRODUCTION

                                      10          1.    Prescription opioids have devastated communities across the country

                                      11   and in the State of Arizona. Since 1999, there have been more than 183,000 reported
7150 East Camelback Road, Suite 285




                                      12   opioid-related deaths nationwide—more than three times the number of U.S. soldiers
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13   who died in the Vietnam War. In addition to the tragic loss of life and the
           (480) 421-1001




                                      14   heartbreaking impact on children and loved ones, some estimates state that the opioid

                                      15   crisis is costing governmental entities and private companies as much as $500 billion

                                      16   per year.

                                      17          2.    Defendant Insys sells one of the most dangerous products on the

                                      18   market-Subsys.

                                      19          3.    Subsys is an opioid-fentanyl drug approximately fifty times stronger

                                      20   than heroin and one hundred times more potent than morphine. It is part of a special

                                      21   class of drugs, known as transmucosal immediate release fentanyl (“TIRF”), which

                                      22   are approved by the Food and Drug Administration (“FDA”) for the single use of

                                      23   managing breakthrough cancer pain in patients who are tolerant to around-the-clock

                                      24   opioid therapy.

                                      25          4.    Cognizant that selling Subsys only in compliance with its FDA-

                                      26   approved label would not generate the substantial revenue that it desired, Insys

                                      27   devised a subversive and illegal plan to promote Subsys for uses beyond the sole,

                                      28   narrow indication for which it sought and received FDA approval.


                                                                                    1
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 57 of 104



                                       1          5.     Specifically, Insys (i) directed its sales force to push healthcare

                                       2   providers to write Subsys prescriptions for more patients and at higher doses to treat

                                       3   chronic pain of any type, despite the attendant dangers; (ii) paid those prescribers

                                       4   with among other things, sham speaking and consulting fees; and (iii) fraudulently

                                       5   induced insurers to pay for the off-label prescriptions, including by misrepresenting

                                       6   patients' diagnoses and treatment histories.

                                       7          6.     The opioid epidemic is in part the direct result of the Defendant’s

                                       8   deliberately crafted, well-funded campaign of deception. For years, it misrepresented

                                       9   the risks posed by the opioids it manufactures and sells, misleading susceptible

                                      10   prescribers and vulnerable patient populations. As families and communities suffered

                                      11   from the scourge of opioid abuse, the Defendant earned billions in profits as a direct
7150 East Camelback Road, Suite 285




                                      12   result of the harms they imposed.
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13          7.     The Defendant knew that its misrepresentations about the risks and
           (480) 421-1001




                                      14   benefits of its opioids were not supported by, and sometimes were directly contrary

                                      15   to, the scientific evidence.

                                      16          8.     The explosion in opioid prescriptions and use has created a public

                                      17   health crisis in Arizona. An oversupply of prescription opioids has provided a source

                                      18   for illicit use or sale of opioids, while their widespread use has created a population

                                      19   of addicted and dependent patients. When those patients can no longer afford or

                                      20   legitimately obtain opioids, they often turn to the street to buy prescription opioids or

                                      21   even heroin. In addition to the societal impact of deaths, overdoses, and rampant

                                      22   addiction, Defendant’s conduct has created higher demand and thus higher prices for

                                      23   opioids, as well as the need for expensive medical treatment for a number of covered

                                      24   health conditions, resulting in increased insurance costs for Arizona residents.

                                      25          9.     Defendant’s conduct has fueled skyrocketing opioid addiction and

                                      26   opioid-related deaths and emergency treatments and has generated huge sales of

                                      27   opioids at inflated prices.

                                      28


                                                                                      2
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 58 of 104



                                       1          10.    The direct and proximate consequence of Defendant’s misconduct is

                                       2   that every Arizona purchaser of private health insurance paid higher premiums, co-

                                       3   payments, and deductibles. Insurance companies have considerable market power

                                       4   and pass onto their insureds the expected cost of future care—including opioid-

                                       5   related coverage. Accordingly, insurance companies factored in the unwarranted and

                                       6   exorbitant healthcare costs of opioid-related coverage caused by Defendant and

                                       7   charged that back to insureds in the form of higher premiums, deductibles, and co-

                                       8   payments.

                                       9          11.    This action seeks to hold Defendant accountable for the economic

                                      10   harm it has imposed on Arizona purchasers of private health insurance.

                                      11                                        PARTIES
7150 East Camelback Road, Suite 285




                                      12          12.    Plaintiff Ramon Martin is a natural person and resident and citizen of
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13   the State of Arizona.
           (480) 421-1001




                                      14          13.    Defendant Insys Therapeutics, Inc. (“Insys”) is a Delaware corporation

                                      15   with its principal place of business in Chandler, Arizona. Insys manufactures,

                                      16   markets, sells and distributes Subsys—a sublingual spray of fentanyl—in Arizona

                                      17   and nationwide.

                                      18          14.    At all relevant times, Defendant promoted, marketed, advertised,

                                      19   distributed and sold opioid products in the State of Arizona and to Arizona residents,

                                      20   citizens, and businesses.

                                      21                               JURISDICTION AND VENUE

                                      22          15.    The acts and events on which Plaintiff’s claims are based primarily

                                      23   took place in Maricopa County, Arizona. Accordingly, this Court has jurisdiction

                                      24   over this matter under A.R.S. § 12-123, and venue is proper in this Court under

                                      25   A.R.S. § 12-401.

                                      26
                                      27
                                      28


                                                                                     3
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 59 of 104



                                       1                               FACTUAL ALLEGATIONS

                                       2   A.     Because Opioids Are Highly Addictive, Prevailing Medical Norms
                                                  Dictated That They Should Not Be Prescribed for Chronic Pain.
                                       3
                                                  16.    Opioids are a class of chemical compounds that bind to opioid
                                       4
                                           receptors in the human nervous system. Opioids elicit a euphoric response by
                                       5
                                           stimulating pleasure centers in the brain. This euphoric response allows opioids to
                                       6
                                           effectively mask pain, but it also causes the drugs to be highly addictive.
                                       7
                                                  17.    Common       opioids   include    morphine,     methadone,      oxycodone,
                                       8
                                           hydrocodone, codeine, and fentanyl. These drugs cannot be lawfully obtained
                                       9
                                           without a valid prescription. Common brand names for these drugs include Vicodin,
                                      10
                                           Percocet, and OxyContin. Heroin is also classified as an opioid.
                                      11
                                                  18.    Before the 1990s, generally accepted standards of medical practice
7150 East Camelback Road, Suite 285




                                      12
     Scottsdale, Arizona 85251




                                           dictated that opioids should be used only for cases of acute pain, surgery recovery,
     Kercsmar & Feltus PLLC




                                      13
           (480) 421-1001




                                           cancer treatment, or end-of-life palliative care. There was widespread medical
                                      14
                                           consensus that opioids should not be used to treat chronic pain due to the lack of
                                      15
                                           evidence that opioids improved patients’ ability to overcome pain, coupled with
                                      16
                                           evidence of greater pain complaints as patients developed tolerance to opioids over
                                      17
                                           time, and the serious risk of addiction and other side effects.
                                      18
                                                  19.    In the limited cases where patients were prescribed opioids, the drugs
                                      19
                                           ordinarily were administered in closely supervised environments, like inpatient-
                                      20
                                           treatment or hospice facilities, and typically only for short periods of time. These
                                      21
                                           closely supervised conditions mitigated the risk that patients might misuse opioids,
                                      22
                                           and they allowed doctors to monitor patients for signs of potential addiction or
                                      23
                                           dependence.
                                      24
                                                  20.    While these prevailing medical norms had strong scientific bases and
                                      25
                                           reflected sound medical judgment, the Defendant viewed the medical community’s
                                      26
                                           hesitance to prescribe opioids as an impediment to substantial profits they could
                                      27
                                           obtain from increased use of their opioid products. Thus, the Defendant devised a
                                      28


                                                                                       4
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 60 of 104



                                       1   scheme to misrepresent the risks and benefits of opioids to increase prescriptions by

                                       2   tapping into the large and lucrative market for chronic-pain patients.

                                       3   B.     Insys Obtains FDA Approval to Sell and Market its Highly-Potent
                                                  Fentanyl Product for a Single, Narrow Indication: The Management of
                                       4
                                                  Breakthrough Cancer Pain in Adult Opioid-Tolerant Patients
                                       5          1.     The Approval Process for a New Drug Application
                                       6          21.    Pursuant to the Federal Food, Drug, and Cosmetic Act, 21 U.S.C.
                                       7   § 301 et seq., a drug manufacturer, like Insys, may not sell and market a new drug
                                       8   unless that drug has been evaluated and approved by the FDA. See generally 21
                                       9   U.S.C. § 355. The FDA may approve a drug if, among other things, it concludes that
                                      10   there are “adequate and well-controlled clinical trials" that demonstrate the drug's
                                      11   safety and efficacy for "the conditions of use prescribed, recommended, or
7150 East Camelback Road, Suite 285




                                      12   suggested” in its proposed labeling, which the FDA must also review and approve.
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13   See 21 U.S.C. § 355(d). The required labeling includes, among other things, the
           (480) 421-1001




                                      14   drug's approved indication(s), dosages, “clinically significant adverse reactions,”
                                      15   “other potential safety hazards,” and “limitations in use imposed by them.” See 21
                                      16   C.F.R. § 201.57.
                                      17          22.    As a precondition to, and ongoing requirement of, approval of a new
                                      18   drug application (“NDA”), the FDA may require the drug manufacturer to
                                      19   implement a “risk evaluation and mitigation strategy” (“REMS”) if the FDA
                                      20   determines such a strategy “is necessary to ensure that the benefits of the drug
                                      21   outweigh the risks of the drug.” 21 U.S.C. § 355-l(a)(l). As part of a REMS, the FDA
                                      22   may require that the drug manufacturer “develop for distribution [a Medication
                                      23   Guide] to each patient when the drug is dispensed,” 21 U.S.C. § 355-l(e)(2), if it
                                      24   determines the drug “pose[s] a serious and significant public health concern
                                      25   requiring distribution of FDA-approved patient information,” 21 C.F.R. § 208.1.
                                      26          23.    Some drugs are more dangerous than others, and as such, may cause
                                      27   the FDA to impose additional restrictions as a condition of approval. For drugs
                                      28   deemed to have “inherent toxicity or potential harmfulness” and to be “associated


                                                                                      5
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 61 of 104



                                       1   with a serious adverse drug experience,” the FDA may require that a REMS include

                                       2   “elements as are necessary to assure safe use of the drug” to “mitigate a specific

                                       3   serious risk listed in [its] labeling[.]” 21 U.S.C. § 355-l(f)(l)(A). Such elements may

                                       4   include, without limitation, a requirement that “health care practitioners who

                                       5   prescribe the drug have particular training or experience, or are specially certified,”

                                       6   that "the drug be dispensed to patients with evidence or other documentation of safe-

                                       7   use conditions,” and that “each patient using the drug be subject to certain

                                       8   monitoring [or] be enrolled in a registry.” 21 U.S.C. § 355-1(f)(3).

                                       9          2.     The Prohibition Against Off-Label Marketing and the Making of False
                                                         and Misleading Statements Regarding an FDA-Approved Drug.
                                      10
                                                  24.    Following FDA approval of its NDA, a drug manufacturer, like Insys,
                                      11
                                           may not market and promote the drug for a non-approved indication or in a manner
7150 East Camelback Road, Suite 285




                                      12
     Scottsdale, Arizona 85251




                                           inconsistent with the drug’s FDA-approved labeling, and its marketing and
     Kercsmar & Feltus PLLC




                                      13
           (480) 421-1001




                                           promotional materials may not contain false or misleading statements about the drug.
                                      14
                                           See, e.g., 21 U.S.C. §§ 331, 352; 21 C.F.R. § 314.81. This restriction pertains to the
                                      15
                                           clinical indications for which the FDA approved the drug, the dosing regimen that is
                                      16
                                           supported by the clinical trials conducted to establish its safety and efficacy, as well
                                      17
                                           as any other information appearing on the drug’s approved labeling.
                                      18
                                                  25.    If a drug manufacturer, like Insys, believes that its FDA-approved drug
                                      19
                                           should be sold, marketed, or otherwise promoted for indications different than those
                                      20
                                           listed on its FDA­ approved labeling, the law provides a way: the manufacturer must
                                      21
                                           conduct additional “adequate and well-controlled clinical trials” to test the drug’s
                                      22
                                           safety and efficacy for the newly proposed indications, and file a supplemental NDA
                                      23
                                           with the FDA. See 21 U.S.C. § 355(c)(5); 21 C.F.R. § 314.54.
                                      24
                                                  26.    Unless and until the FDA approves the drug for additional indications,
                                      25
                                           any unapproved use is called “off-label,” a term that refers to the use of an approved
                                      26
                                           drug for an indication, or in any manner, other than what is described in the drug’s
                                      27
                                           approved labeling.
                                      28


                                                                                      6
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 62 of 104



                                       1          27.    The above-mentioned restrictions on marketing, advertising, and false

                                       2   and misleading statements are in place to “protect the public health by ensuring that

                                       3   . . . drugs are safe and effective,” 21 U.S.C. § 393(b)(2)(B), as well as guard against

                                       4   consumer abuse by profit­driven corporations, like Insys.

                                       5          3.     Subsys and the Highly-Potent “TIRF” Class of Fentanyl Drugs

                                       6          28.    TIRF medicines are formulations of fentanyl that deliver the drug

                                       7   nearly instantaneously to their users via the oral mucosa. At the time Insys submitted

                                       8   its March 4, 2011 NDA for Subsys, there were five available TIRF medications:

                                       9   Abstral (fentanyl sublingual tablet), Actiq and its generic equivalents (fentanyl

                                      10   citrate oral transmucosal lozenge), Fentora (fentanyl buccal tablet), Lazanda

                                      11   (fentanyl nasal spray), and Onsolis (fentanyl buccal soluble film).
7150 East Camelback Road, Suite 285




                                      12          29.    On January 4, 2012, the FDA approved Insys’s NDA for Subsys,
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13   making it the sixth TIRF drug, and approved it for “management of breakthrough
           (480) 421-1001




                                      14   pain in adult cancer patients who are already receiving and who are tolerant to

                                      15   around-the-clock opioid therapy for their underlying persistent cancer pain.”

                                      16          30.    The FDA explained that the indication for all TIRF substances,

                                      17   including Subsys, is “narrow” for the following reasons:

                                      18          [T]he population identified has a specific need for a treatment to address
                                                  cancer-associated breakthrough pain, which is characterized by a quick onset,
                                      19
                                                  often high severity, and relatively short duration. These formulations of
                                      20          fentanyl are designed to have a relatively rapid rise to [maximum
                                                  concentration] and a relatively short duration of effect. Fentanyl is a very
                                      21          potent opioid that can cause respiratory depression in microgram quantities.
                                      22          For this reason, the indication also reflects the need for patients to be opioid-
                                                  tolerant, a physiological state in which patients are more tolerant to the CNS
                                      23          [Central Nervous System] depression and respiratory depression associated
                                                  with opioids.
                                      24
                                                  31.    To “ensure the benefits of the drug outweigh the risks of misuse, abuse,
                                      25
                                           addiction, overdose, and serious complications due to medication errors,” the FDA
                                      26
                                           concluded that the approval of Subsys demanded the implementation of a Risk
                                      27
                                           Evaluation and Mitigation Strategy (“REMS”).
                                      28


                                                                                      7
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 63 of 104



                                       1          32.    REMS is a drug safety program that the FDA can require for certain

                                       2   medications with serious safety concerns to help ensure the benefits of the

                                       3   medication outweigh its risks. REMS are designed to reinforce medication use

                                       4   behaviors and actions that support the safe use of that medication. While all

                                       5   medications have labeling that informs health care stakeholders about medication

                                       6   risks, only a few medications require a REMS.

                                       7          33.    Because the FDA found that Subsys “poses a serious and significant

                                       8   public health concern,” it mandated, as one element of the required REMS, the

                                       9   “distribution of a Medication Guide,” which it deemed to be “necessary for patients’

                                      10   safe and effective use of Subsys.” In so doing, the FDA concluded that Subsys “is a

                                      11   product for which patient labeling could help prevent serious adverse effects and that
7150 East Camelback Road, Suite 285




                                      12   has serious risks (relative to benefits) of which patients should be made aware”
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13   because such information “could affect patients’ decisions to use, or continue to use
           (480) 421-1001




                                      14   Subsys.”

                                      15          34.    Insys’s proposed Subsys labeling, submitted as part of its NDA and

                                      16   approved by the FDA, contains repeated warnings about its dangers, as well as

                                      17   instructions that must be followed to ensure its safe use and to mitigate its risks.

                                      18   Specifically, for example, Subsys’s Full Prescribing Information states, among other

                                      19   things, as follows:

                                      20                 WARNING: RISK OF RESPIRATORY DEPRESSION,
                                                         MEDICATION ERRORS, ABUSE POTENTIAL
                                      21
                                      22                                  Respiratory Depression

                                      23                 Fatal respiratory depression has occurred in patients
                                                         treated with transmucosal immediate-release fentanyl
                                      24                 products such as SUBSYS, including following use in
                                      25                 opioid non-tolerant patients and improper dosing. The
                                                         substitution of SUBSYS for any other fentanyl product
                                      26                 may result in fatal overdose.
                                      27
                                      28


                                                                                     8
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 64 of 104


                                                                                Medication Errors
                                       1
                                                            Substantial differences exist in the pharmacokinetic
                                       2
                                                            profile of SUBSYS compared to other fentanyl products
                                       3                    that result in clinically important differences in the extent
                                                            of absorption of fentanyl that could result in fatal
                                       4                    overdose.
                                       5
                                                                                  Abuse Potential
                                       6
                                                            SUBSYS contains fentanyl, an opioid agonist and a
                                       7                    Schedule II controlled substance, with an abuse liability
                                                            similar to other opioid analgesics. SUBSYS can be
                                       8
                                                            abused in a manner similar to other opioid agonists, legal
                                       9                    or illicit. This should be considered when prescribing or
                                                            dispensing SUBSYS in situations where the physician or
                                      10                    pharmacist is concerned about an increased risk of
                                      11                    misuse, abuse or diversion.
7150 East Camelback Road, Suite 285




                                      12          35.       Subsys’s label makes unequivocally clear the class of prescribers who
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13   could appropriately prescribe Subsys, and also establishes the only appropriate initial
           (480) 421-1001




                                      14   starting dose:

                                      15                    SUBSYS is intended to be used only in the care of cancer
                                                            patients and only by oncologists and pain specialists who
                                      16                    are knowledgeable of and skilled in the use of Schedule
                                      17                    II opioids to treat cancer pain.

                                      18                    As with all opioids, the safety of patients using such
                                                            products is dependent on health care professionals
                                      19                    prescribing them in strict conformity with their approved
                                      20                    labeling with respect to patient selection, dosing, and
                                                            proper conditions for use.
                                      21
                                                            The initial dose of SUBSYS to treat episodes of
                                      22                    breakthrough cancer pain is always 100 mcg.
                                      23          36.       Subsys’s label also warned that it is prohibited and highly dangerous to
                                      24   convert patients on a one-to-one dosage basis from other formulations of fentanyl:
                                      25
                                                            Important Information       Regarding     Prescribing    and
                                      26                    Dispensing

                                      27                    SUBSYS is not bioequivalent with other fentanyl
                                                            products. Do not convert patients on a mcg per mcg
                                      28
                                                            basis from other fentanyl products.


                                                                                         9
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 65 of 104


                                                         When dispensing, DO NOT substitute a SUBSYS
                                       1                 prescription for any other fentanyl product.
                                       2                 Substantial differences exist in the pharmacokinetic
                                                         profile of SUBSYS compared to other fentanyl products
                                       3                 that result in clinically important differences in the rate
                                                         and extent of absorption of fentanyl. As a result of these
                                       4
                                                         differences, the substitution of the same dose of
                                       5                 SUBSYS for the same dose of any other fentanyl
                                                         products may result in a fatal overdose.
                                       6
                                                         There are no conversion directions available for
                                       7
                                                         patients on any other fentanyl products. (Note: This
                                       8                 includes    oral,    transdermal,  or     parenteral
                                                         formulations of fentanyl.) All patients should be
                                       9                 titrated from the 100 mcg dose. Titrate each patient
                                      10                 individually to provide adequate analgesia while
                                                         minimizing side effects.
                                      11
                                           (Emphases in original.)
7150 East Camelback Road, Suite 285




                                      12
                                                  37.    Reflecting the grave dangers Subsys poses to public health and safety,
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13
           (480) 421-1001




                                           the FDA determined that Subsys could be approved “only if elements necessary to
                                      14
                                           assure safe use are required as part of a REMS to mitigate the risks of misuse, abuse,
                                      15
                                           addiction, overdose, and serious complications due to medication errors that are
                                      16
                                           listed in the labeling.” Such elements, the FDA found, “will help assure proper
                                      17
                                           patient selection and dispensing of Subsys.” (Emphases added.)
                                      18
                                                  38.    The result was Insys’s inclusion in the TIRF REMS Access Program
                                      19
                                           (“TIRF REMS Access Program” or “Program”)—a restricted distribution regulatory
                                      20
                                           regime applicable to all TIRFs. As its name suggests, the Program governs the
                                      21
                                           healthcare industry’s access to TIRF drugs. All prescribers, pharmacies, distributors,
                                      22
                                           and consumers seeking, respectively, to prescribe, dispense, distribute, and consume
                                      23
                                           TTRFs must, by law, first enroll in the Program. To enroll, each must, among other
                                      24
                                           things, acknowledge that TIRF drugs are available only through the Program and
                                      25
                                           agree to comply with the Program's requirements.
                                      26
                                                  39.    With regard specifically to prescribers and pharmacies, who, upon
                                      27
                                           enrollment, are granted the power to prescribe and dispense, respectively, enrollment
                                      28
                                           means, among other things, that they must successfully complete a “knowledge

                                                                                     10
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 66 of 104



                                       1   assessment” (a quiz consisting of eleven multiple-choice questions) and

                                       2   acknowledge having read the Program’s “Education Program for Prescribers and

                                       3   Pharmacists,” which states, among other things, as follows:

                                       4                              Appropriate Patient Selection
                                       5                                        Indication
                                       6
                                                        TIRF medicines are indicated only for the management
                                       7                of breakthrough pain in adult patients with cancer 18
                                                        years of age and older who are already receiving and
                                       8                who are tolerant to regular opioid therapy for
                                       9                underlying persistent cancer pain.

                                      10                TIRF medicines are intended to be used only in the care
                                                        of opioid­tolerant patients with cancer and only by
                                      11                healthcare professionals who are knowledgeable of: and
7150 East Camelback Road, Suite 285




                                      12                skilled in, the use of Schedule II opioids to treat cancer
                                                        pain.
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13
           (480) 421-1001




                                                             Risk of Misuse, Abuse, Addiction, and Overdose
                                      14
                                                        TIRF medicines contain fentanyl, an opioid agonist and
                                      15
                                                        Schedule II controlled substance. TIRF medicines can be
                                      16                abused in a manner similar to other opioid agonists, legal
                                                        and illicit.
                                      17
                                                        These risks should be considered when prescribing or
                                      18
                                                        dispensing TIRF medicines in situations where the
                                      19                prescriber or pharmacist is concerned about an increased
                                                        risk of misuse, abuse, addiction, or overdose.
                                      20
                                                        Risk factors for opioid abuse include:
                                      21
                                      22                       A history of past or current alcohol or drug abuse

                                      23                       A history of psychiatric illness

                                      24                       A family history of illicit drug use or alcohol
                                                        abuse[.]
                                      25
                                      26   (Emphases in original.)

                                      27
                                      28


                                                                                    11
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 67 of 104



                                       1          40.    On July 31, 2013, more than a year after Insys began to sell and market

                                       2   Subsys throughout the United States, the FDA approved a supplemental NDA

                                       3   submitted by Insys that slightly changed Subsys’s labeling to reflect the following:

                                       4                                     Patients on Actiq

                                       5                 The initial dose of SUBSYS is always 100 mcg with the
                                                         only exception of [sic] patients already using Actiq.
                                       6
                                       7                 For patients being converted from Actiq, prescribers
                                                         must use the Initial Dosing Recommendations for
                                       8                 Patients on Actiq table below[.]
                                       9                 ...
                                      10
                                      11
7150 East Camelback Road, Suite 285




                                      12                                   200
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                                                           400
                                      13
           (480) 421-1001




                                                                           600
                                      14                                   800
                                                                          1200
                                      15
                                                                          1600
                                      16
                                      17
                                                                            All Other Patients
                                      18
                                                         Individually titrate SUBSYS to a dose that provides
                                      19                 adequate analgesia and minimizes side effects. The initial
                                      20                 dose of SUBSYS to treat episodes of breakthrough
                                                         cancer pain is always 100 mcg. When prescribing, do
                                      21                 not switch patients on a mcg per mcg basis from any
                                                         other oral transmucosal fentanyl product to SUBSYS
                                      22                 as SUBSYS is not equivalent on a mcg per mcg basis
                                      23                 with any other fentanyl product[.]

                                      24   (Emphases in original.)

                                      25          41.    Upon the FDA’s approval of Subsys, Insys issued a press release

                                      26   hailing Subsys as a novel and revolutionary drug for treating breakthrough cancer

                                      27   pain (“BTCP”).

                                      28


                                                                                     12
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 68 of 104



                                       1          42.       Since its launch in March 2012, Subsys was, and remains, extremely

                                       2   expensive, especially as dosage strengths increase from 100 mcg to 1600 mcg. Every

                                       3   year since its launch, Insys has increased Subsys’s prices. The chart below

                                       4   summarizes the cost of a 120-dose supply of Subsys at each available dosage as of

                                       5   the month and year indicated:
                                             Strength       December 2012      December 2013     December 2014     December 2015
                                       6      (mcg)
                                       7                                                                              $4,336.80
                                                200                                                                   $5,478.00
                                       8
                                       9                                                                             $10,326.00
                                                                                                                     $12,721.20
                                      10        1200                                                                 $20,652.00
                                      11        1600                                                                 $25,442.40
7150 East Camelback Road, Suite 285




                                      12   C.     Upon the FDA’s Approval of Subsys, Insys Immediately Embarked Upon
                                                  a Sophisticated, Multifaceted, and Purposeful Scheme to Expand
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13          Subsys’s Off-Label Prescriptions-and Insys’s Profits-Without Regard to
           (480) 421-1001




                                      14          the Law or Consumer Safety.

                                      15          43.       With deliberate disregard of the health, safety, and welfare of

                                      16   consumers to whom its highly-potent and dangerous opioid product would be

                                      17   prescribed, Insys aggressively sought to grow profits by illegally increasing Subsys’s

                                      18   off-label use.

                                      19          44.       Insys effectuated its scheme in three primary ways:

                                      20                    (a)    One, Insys marketed Subsys in direct contravention of its FDA-

                                      21                    approved label, including for initial prescriptions above the allowed

                                      22                    100 mcg dosage and prescriptions to treat non-BTCP.

                                      23                    (b)    Two, Insys paid for prescriber loyalty and production through

                                      24                    various methods, including a sham speaker program through which the

                                      25                    it paid top Subsys prescribers millions of dollars in payments.

                                      26                    (c)    And three, Insys went to great lengths to ensure its off-label

                                      27                    prescriptions would be paid for by insurance companies, including by

                                      28


                                                                                        13
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 69 of 104



                                       1                    fraudulently misrepresenting patients' diagnoses and treatment

                                       2                    histories.

                                       3          1.        Insys Employed a Sophisticated Approach to Market Subsys Off-Label.
                                       4          45.       From the outset, Insys knew that the calculated targeting of high-
                                       5   volume opioid prescribers was critical to Subsys’s success and trained its sales force
                                       6   accordingly. In particular, Insys targeted certain high-volume opioid prescribers,
                                       7   particularly high-dose prescribers of Actiq (and its generics), which Insys knew was
                                       8   mostly prescribed to non-cancer patients. Insys devised and instituted a focused
                                       9   targeting strategy designed, with its incentive compensation structure and other
                                      10   marketing tactics described below, to promote the writing of Subsys prescriptions for
                                      11   off-label use.
7150 East Camelback Road, Suite 285




                                      12          46.       Throughout the course of its illicit scheme, for example, Insys
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13   routinely provided its sales force with “target lists” ranking by “deciles” healthcare
           (480) 421-1001




                                      14   providers, including dentists and podiatrists, who could write prescriptions for
                                      15   controlled dangerous substances. Using third-party data and myriad metrics, such as
                                      16   a potential prescriber's history of prescribing specific opioids, like Actiq or Fentora,
                                      17   or a certain class of opioids, like short acting and rapid acting opioids, Insys ranked
                                      18   each prescriber by likelihood of becoming a high-volume, high-dose (and, thus, more
                                      19   lucrative) Subsys prescriber.
                                      20          47.       Contrary to its repeated public acknowledgments that appropriate
                                      21   targets of its marketing efforts would be oncologists, the target lists Insys provided to
                                      22   its sales force focused on high-decile opioid prescribers—not necessarily and, indeed
                                      23   rarely, oncologists-with few, if any, BTCP patients. Indeed, Insys’s express
                                      24   marketing strategy, upon launch, was to “focus efforts on” high-decile prescribers,
                                      25   and then, “secondarily” to “expand efforts to oncologists[.]”
                                      26          48.       Insys’s initial, pre-launch target lists underscore that strategy. For
                                      27   example, a “Hyper Target List” that Insys gave its sales force in May 2012,
                                      28


                                                                                       14
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 70 of 104



                                       1   contained “ROO [or Rapid Onset Opioids] targets” who would likely prescribe

                                       2   Subsys.

                                       3            49.   Tellingly, it was not until more than a year after launch that Insys

                                       4   finally made some effort to target oncologists by hiring oncology-specific sales

                                       5   representatives (“SSPs”) and creating oncology-specific target lists. Insys’s actions,

                                       6   however, reveal that those efforts were secondary to its goal to push Subsys off-

                                       7   label.

                                       8            50.   First, Insys employed thirty oncology-specific SSPs out of a total sales

                                       9   force that, at its peak, exceeded 250 SSPs.

                                      10            51.   Second, Insys consistently noted internally that most oncologists were

                                      11   ranked in the first or second decile, placing them outside the class of practitioners
7150 East Camelback Road, Suite 285




                                      12   Insys routinely told its sales force were the “Right Prescriber[s].”
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13            52.   Indeed, lnsys identified as an “issue” with its “oncology penetration”
           (480) 421-1001




                                      14   strategy that few oncologists, only two to three percent nationwide, prescribed

                                      15   ROOs, and most oncologists were reluctant to refer patients to pain doctors.

                                      16            53.   After poor performance in the oncology market, Insys disbanded its

                                      17   small oncology sales force approximately two years after creating it.

                                      18            54.   Insys knew, and, on information and belief, has always known, that

                                      19   exceptional Subsys sales could only be achieved by expanding the universe of

                                      20   patients prescribed Subsys beyond the BTCP patient population by (i) misleading

                                      21   healthcare providers and patients about the safety and efficacy of off-label use;

                                      22   and/or (ii) finding healthcare providers who cared less about patient safety than their

                                      23   own profits.

                                      24            55.   According to the FDA-approved Subsys label and for the express

                                      25   purpose of protecting patient safety, patients must be started on Subsys at a 100 mcg

                                      26   dose and titrated to a dose that adequately relieves the patient’s BTCP.

                                      27            56.   This portion of the FDA-approved label negatively impacted Insys’s

                                      28   profitability in two ways. First, as evidenced by Insys’s internal communications,


                                                                                      15
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 71 of 104



                                       1   Insys management quickly realized it would not have the same level of success

                                       2   converting patients to long-term Subsys users if they started at 100 mcg, as opposed

                                       3   to higher doses. Second, higher doses of Subsys are exponentially more expensive

                                       4   and, therefore, much more profitable for Insys.

                                       5          57.    Accordingly, under the direction of former CEO, Michael Babich

                                       6   (“Babich”), and Vice President of Sales, Alec Burlakoff (“Burlakoff”)–both of

                                       7   whom have been criminally indicted by the U.S. Department of Justice on Insys-

                                       8   related charges of racketeering conspiracy, mail fraud conspiracy, wire fraud

                                       9   conspiracy, and conspiracy to violate the Anti-Kickback law–Insys employed several

                                      10   strategies that proved highly effective, including the (i) “effective dose” strategy, (ii)

                                      11   Subsys “Switch” program, and (iii) “Super Voucher” program.
7150 East Camelback Road, Suite 285




                                      12          58.    As part of Insys’s off-label marketing scheme, Insys created and
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13   disseminated to prescribers across the Nation-including in Arizona-several template
           (480) 421-1001




                                      14   letters of medical necessity (“LMN”) containing language it deemed sufficient to

                                      15   secure insurance reimbursement for off-label Subsys prescriptions. As Insys came to

                                      16   learn more about the prior authorization requirements for each insurer with whom it

                                      17   regularly communicated, these template LMNs grew increasingly more sophisticated

                                      18   and deceptive.

                                      19          59.    The first LMN–which Insys referred to as the “generic LMN”–

                                      20   contained language that purports to justify off-label Subsys prescribing for “severe

                                      21   pain” and “breakthrough pain”; it does not, however, mention cancer at all.

                                      22          60.    In or around the first half of 2013, in apparent recognition that an

                                      23   insurer might seek a better written justification for the approval of off-label Subsys

                                      24   prescriptions-specifically for treating non-cancer breakthrough pain, Insys created

                                      25   and disseminated a more robust LMN, which it called the “strong LMN.” The strong

                                      26   LMN purported to provide medical evidence in support of off-label uses, but it was

                                      27   replete with misleading and false information.

                                      28


                                                                                      16
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 72 of 104



                                       1          61.    For example, the strong LMN represented that “[t]he literature since

                                       2   2007 shows a favorable safety profile [for Rapid Onset Opioids],” but omitted any

                                       3   reference to opioid­induced hyperalgesia or any of the other dangers, such as

                                       4   addiction, respiratory depression and death, attendant to the use of a TIRF, such as

                                       5   Subsys.

                                       6          62.    The strong LMN also stated that “[a]rticles as well as recent studies

                                       7   which are peer reviewed are available by Lynn Webster, M.D. [sic] et al showing

                                       8   efficacy of a rapid onset opioids [sic] in non-cancer patients . . . .”

                                       9          63.    Insys’s use of these LMNs to secure insurance coverage for off-label

                                      10   Subsys prescriptions was pervasive. Indeed, these LMNs appear in medical records

                                      11   for patients residing in no fewer than ten states, including in Alabama, Arizona,
7150 East Camelback Road, Suite 285




                                      12   California, Colorado, Connecticut, Florida, New Jersey, New York, Pennsylvania
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13   and Texas.
           (480) 421-1001




                                      14          64.    Insys’s strong LMN also stated that the doctor submitting the LMN

                                      15   “would expect this necessity [to take Subsys] to continue for a life-long period.”

                                      16          65.    Underscoring Insys’s use of the strong LMN for off-label uses, Insys

                                      17   utilized a separate LMN, which it named the “Perfect Cancer LMN,” to be used

                                      18   exclusively for on-label purposes, namely a 100 mcg dose for patients suffering from

                                      19   BTCP who were already receiving and who were tolerant to around-the-clock opioid

                                      20   therapy. Accordingly, the strong LMN served no purpose other than to facilitate

                                      21   Insys’s deceptive promotion of Subsys off-label.

                                      22          66.    To facilitate insurance coverage for off-label Subsys prescriptions,

                                      23   Insys created several iterations of what it called “Opt-In Forms”. These forms also

                                      24   served to alleviate prescribers’ frequently expressed concerns about the burdens of

                                      25   the prior authorization process, which Insys executives identified as a hurdle to

                                      26   securing increased Subsys prescriptions.

                                      27          67.    At least one widely-used version of these forms contained a pre-printed

                                      28   list of thirteen possible diagnoses for Subsys, of which only one was cancer. The


                                                                                       17
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 73 of 104



                                       1   other twelve were for non-FDA-approved indications, including “Chronic Pain

                                       2   Syndrome,” “Dysphagia,” and “Degeneration of cervical intervertebral

                                       3   disc/Degeneration of cervicothoracic intervertebral disc.”

                                       4          68.    In so doing, Insys misleadingly and deceptively represented to patients,

                                       5   insurers, and pharmacy benefit managers (“PBMs”) that it was appropriate and

                                       6   acceptable to prescribe Subsys for those off-label purposes.

                                       7          69.    For example, on February 27, 2013, top Insys executive Michael

                                       8   Gurry, emailed the entire sales team, enclosing a “completed” form that he deemed

                                       9   to be a good example of a completed ‘opt in’ form,” which sales representatives

                                      10   could use to “coach HCP offices.” The attached completed IRC form was for a non-

                                      11   cancer patient with chronic pain, a clear off­label indication for Subsys. Notably,
7150 East Camelback Road, Suite 285




                                      12   perhaps aware of the inappropriateness of his email, Gurry attempted to recall it a
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13   few hours later.
           (480) 421-1001




                                      14          70.    It was Insys’s express intent that these forms be used specifically to

                                      15   obtain off­ label Subsys prescriptions and, on information and belief, to mislead

                                      16   patients, insurers, and PBMs. And it worked: Insys received completed Opt-In forms

                                      17   on behalf of over 850 patients.

                                      18          71.    In furtherance of its illicit off-label marketing scheme, Insys motivated

                                      19   its sales force to unscrupulously sell Subsys by any means necessary, including

                                      20   through its compensation structure, which was heavily weighted on commissions and

                                      21   rewarded the achievement of certain goals known to the company to increase off-

                                      22   label Subsys prescriptions.

                                      23          72.    Indeed, Insys management took great pains to remind its sales force

                                      24   that “Higher Doses= Higher Payouts!” and “More Patients= More$$$!”

                                      25          73.    And in an industry in which bonus compensation and aggressive

                                      26   management are not unique, in or around 2016, an outside consulting firm concluded

                                      27   that Insys’s incentive compensation structure was troubling because it incentivized

                                      28   non-compliant behavior and was “way outside the norm.”


                                                                                     18
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 74 of 104



                                       1          74.    As recently as June 2016, in response to the consulting firm’s findings,

                                       2   Insys Executive Vice President and former COO Daniel Brennan (“Brennan”)

                                       3   emailed Kapoor to relay his serious concerns about Insys’s “overall sales rep

                                       4   compensation" structure, as well as Insys’s hiring of subpar pharmaceutical

                                       5   representatives. In particular, Brennan explained that Insys is “still creating an

                                       6   environment of non-compliance by paying a low base salary (barely above minimum

                                       7   wage) and then very high ratio of incentive pay as their overall comp.”

                                       8          75.    Indeed, as Brennan explained to Kapoor, the consulting firm’s

                                       9   interviews of Insys’s employees revealed that they themselves found that Insys’s

                                      10   “compensation structure encouraged inappropriate behavior,” which Brennan

                                      11   assumed to mean “off label promotion and quid pro quo behavior.” In Brennan’s
7150 East Camelback Road, Suite 285




                                      12   words, “with a potent pain product like (Subsys) ha[s], it is dangerous to have so
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13   little previous pharma experience/training.” Brennan “strongly recommended” a
           (480) 421-1001




                                      14   change in payment structure “that is more in line with industry standards and creates

                                      15   a more compliant-behaving sales organization (important given the scrutiny we have

                                      16   with DOJ and media coverage of our company-both affecting our reputation and

                                      17   trust with customers and our internal personnel).”

                                      18          76.    After Kapoor forwarded Brennan’s email to Insys Board Member

                                      19   Patrick Fourteau, Fourteau replied to Brennan by stating that he did “not like either

                                      20   the tone or the substance of [Brennan’s] message.”

                                      21          77.    When Kapoor responded to Brennan’s email the following day, he,

                                      22   among other things, attempted to shift the blame from Insys to Brennan: “To be

                                      23   entirely honest, I am a little concerned that your email directly follows on the heels

                                      24   of the recent termination discussions (and actions) related to your commercial team.”

                                      25          2.     In Exchange for Off-Label and Continued Subsys Prescribing at High
                                                         Doses, Insys Provided Kickbacks to Arizona Prescribers
                                      26
                                                  78.    To guarantee that healthcare providers continued to prescribe Subsys
                                      27
                                           off-label to their patients at high doses, Insys paid them kickbacks. These payments,
                                      28


                                                                                      19
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 75 of 104



                                       1   which amounted to millions of dollars over the years, were disguised as bona fide

                                       2   compensation for participation at sham lnsys-organized and Insys-sponsored

                                       3   “informational events” and for serving as consultants or advisors on sham Insys-

                                       4   organized boards. Insys’s payment of kickbacks to certain key healthcare providers

                                       5   was central to its scheme, and as such, lnsys devoted a substantial amount of its

                                       6   budget to bribing them.

                                       7          79.    The primary way Insys bribed Subsys prescribers was its so-called

                                       8   “Insys Speaker Bureau” (“ISB”). The ISB was established shortly after Subsys’s

                                       9   market launch purportedly to “support [Insys’s] marketed prescription drugs

                                      10   products.” According to an Insys-generated standard operating procedure document

                                      11   from November 2012, “[s]peakers selected to participate in bureaus are responsible
7150 East Camelback Road, Suite 285




                                      12   for delivering INSYS Speaker Programs (ISPs), with the objective of educating and
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13   informing healthcare professionals (HCPs) in the medical community about
           (480) 421-1001




                                      14   marketed INSYS products in a fair and balanced manner.” That document claimed

                                      15   that an “HCP must never be engaged as a speaker in order to induce, influence, or

                                      16   reward him or her for using any INSYS product.”

                                      17          80.    The reality, however, was far different. Contrary to the ISB's professed

                                      18   purpose of “educating and informing healthcare professionals,” Insys routinely

                                      19   equated successful “speaker programs” or “ISPs” with a high “return on investment”

                                      20   or “ROI.” Moreover, as demonstrated by Insys’s own documents, it intended that its

                                      21   "speakers" would write Subsys prescriptions in exchange for more ISB events.

                                      22          81.    For example, by email dated March 14, 2013, Burlakoff noted that the

                                      23   only sales representatives to whom Insys should allocate “ISP funds” are those who

                                      24   “get the most bang for their buck using our money.” In that email, he griped that “I

                                      25   am tired of giving money to reps whom [sic] produce zero return on investment” and

                                      26   stated that “[t]hose whom [sic] do not produce ROI from programs should not be

                                      27   spending our ISP dollars[.]”

                                      28


                                                                                     20
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 76 of 104



                                       1          82.    Similarly, Insys management regularly instructed its sales

                                       2   representatives to offer speaking engagements to the “docs” who show a

                                       3   “willingness to prescribe,” which, as Serra explained to his sales force in August

                                       4   2012, “is basically why we have jobs.” Notably, in that same email, Serra expressly

                                       5   discouraged his sales representatives from targeting oncologists as possible speakers,

                                       6   instead instructing them to focus their efforts elsewhere because “[r]ight now there

                                       7   are way too many Pain Targets that need to prescribe.”

                                       8          83.    The next month, Burlakoff emailed the entire sales force, with a BCC

                                       9   to Kapoor, to reiterate this point: “If you cannot guarantee that [a speaker] program

                                      10   will yield positive results, the program should not take place.” Burlakoff explained

                                      11   that “[t]hese programs have been offered to you as the #1 opportunity to grow your
7150 East Camelback Road, Suite 285




                                      12   business” and reminded them that they “get paid to produce tangible results.”
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13          84.    Burlakoff proceeded to instruct the sales force on how to guarantee
           (480) 421-1001




                                      14   success of an ISP: “Your program will absolutely NEVER be successful if your

                                      15   speaker does not have at least 10 times more clinical experience than all of your

                                      16   attendees combined! If your speaker is not an expert with the utilization of Subsys in

                                      17   his or her clinical practice, then your speaker need not speak for Insys anymore.”

                                      18          85.    In a reply to a sales representative's response to this email, Burlakoff

                                      19   wrote: “Your local speaker should be your ‘business partner’. You do not work for

                                      20   him, nor does he work for you. You are partners in this endeavor, if your speaker

                                      21   does not see it this way[,] then it is time to identify another speaker.”

                                      22          86.    Insys leadership's insistence on speakers with significant “clinical

                                      23   experience” had nothing to do with those speakers’ ability to better educate speaker

                                      24   program attendees.

                                      25          87.    When considered together with the conduct, statements, and

                                      26   expectations of other Insys executives and representatives, as well as the reality that

                                      27   most, if not all of the ISPs were shams in which no actual educational presentation

                                      28   was made, it becomes clear that Burlakoff’s reference to “clinical experience” means


                                                                                      21
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 77 of 104



                                       1   that a speaker’s admission to the Speaker Bureau was, and remained, contingent

                                       2   upon the speaker's demonstration of loyalty to Insys by writing Subsys prescriptions.

                                       3          88.    Insys’s kickback scheme was highly effective in securing prescribers’

                                       4   continued writing of Subsys prescriptions.

                                       5          3.     Insys Established an Internal Business Unit Charged With
                                                         Fraudulently Inducing Insurers and PBMs to Pay for Off-Label Subsys
                                       6
                                                         Prescriptions.
                                       7          89.    Because of Subsys’s high cost, most consumers are not able to obtain it
                                       8   without insurance coverage. At all times relevant to this Complaint, Insys’s financial
                                       9   success, therefore, depended upon approval of Subsys prior authorization requests,
                                      10   often a prerequisite to insurance coverage for any costly and dangerous medication
                                      11   or therapy.
7150 East Camelback Road, Suite 285




                                      12          90.    Initially, Insys encountered a significant obstacle to securing consistent
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13   insurance coverage for Subsys: Most third-party payers generally would not pay for
           (480) 421-1001




                                      14   Subsys unless, among other things, it was prescribed to manage BTCP. Because the
                                      15   population of BTCP patients is very small and, as Insys was well aware, comprised
                                      16   only a fraction of its prescriptions, Insys could not meet its lofty sales goals without
                                      17   facilitating insurance coverage approval for off-label Subsys prescriptions.
                                      18          91.    Indeed, around eight months post-launch, only approximately thirty to
                                      19   thirty-three percent of all Subsys prescriptions had received prior authorization.
                                      20          92.    Cognizant that this low number of successful Subsys prior
                                      21   authorizations threatened its business, Insys executives schemed to overcome this
                                      22   obstacle through the use of fraud, misrepresentations, and false pretenses.
                                      23          93.    In or around November 2012, Insys established an in-house business
                                      24   unit comprised of so-called “prior authorization specialists,” whose sole purpose was
                                      25   to “do whatever it takes” to secure insurance coverage approval for all Subsys
                                      26   prescriptions, particularly those written off-label.
                                      27          94.    Insys, by and through this unit, initially known as the Insys
                                      28   Reimbursement Center (“IRC”), and later, as the Patient Services Center (“PSC”),


                                                                                      22
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 78 of 104



                                       1   engaged in pervasive insurance fraud to ensure third-party payer approval of the off-

                                       2   label Subsys prescriptions that inevitably resulted from Insys’s illegal conduct (as

                                       3   described above).

                                       4          95.    When the IRC was first established, only twelve prescribers used it to

                                       5   obtain prior authorizations. Just over a year later, by December 2013, more than 950

                                       6   prescribers nationwide had made use of the IRC's “services,” and the IRC had

                                       7   secured approval for more than 90% of prior authorization requests that it processed.

                                       8          96.    Insys, by and through the IRC, fraudulently induced insurers to pay for

                                       9   off-label Subsys prescriptions in three principal ways.

                                      10          97.    First, Insys hid the existence of the IRC and misrepresented that prior

                                      11   authorization calls made by the IRC were coming from healthcare providers.
7150 East Camelback Road, Suite 285




                                      12          98.    Second, Insys falsely reported, both verbally and in writing, that
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13   patients had cancer and breakthrough cancer pain in order to secure authorization.
           (480) 421-1001




                                      14          99.    Third, Insys created a pay structure for IRC staff that rewarded

                                      15   fraudulent behavior with substantial bonuses.

                                      16   D.     Arizona Purchasers of Health-Care Insurance Have                        Sustained
                                                  Substantial Harm as a Result of Defendant’s Misconduct.
                                      17
                                                  100.   Health insurance is an individual or group policy that provides
                                      18
                                           coverage for hospital, medical, surgical, and/or prescription drug benefits.
                                      19
                                                  101.   Defendant’s misconduct has increased Plaintiff’s cost of private health
                                      20
                                           insurance in Arizona.
                                      21
                                                  102.   In 2014, Arizona residents paid more than $43 billion for healthcare, of
                                      22
                                           which over $15 billion was spent on private health insurance. As is true throughout
                                      23
                                           the country, health care costs in Arizona are increasing at a rate far above core
                                      24
                                           inflation. From 1991 to 2014, Arizonans spent an average of 6.9% more per year on
                                      25
                                           personal, health-care-related expenses.
                                      26
                                                  103.   Insurance premiums—the fees paid to get and keep insurance—have
                                      27
                                           risen at an even more alarming clip. From 2001 to 2014, Arizona enrollees in private
                                      28


                                                                                     23
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 79 of 104



                                       1   health insurance have spent 6.3% more per year, increasing the total amount spent

                                       2   per person from $1,932 in 2001 to $4,035 in 2014. The average Arizona family of

                                       3   four enrolled in private health insurance pays more than $16,000 per year to cover

                                       4   premiums, co-pays, and other health-care related expenses.

                                       5            104.   Many Arizona employees obtain health insurance through an

                                       6   employer. Arizona’s providers of group health care insurance include: Aetna Health

                                       7   Inc. and AetnaAARP Health Insurance, Assurant Health Insurance, Celtic Health

                                       8   Insurance, Cigna Health Insurance, National General Benefits Solutions, Humana,

                                       9   UnitedHealthCare, and Blue Cross Blue Shield of Arizona.

                                      10            105.   Other Arizonans obtain individual health insurance. As elsewhere,

                                      11   Arizonans typically buy individual health insurance when they do not have access to
7150 East Camelback Road, Suite 285




                                      12   an employer plan and do not qualify for public health insurance like Medicaid or
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13   Medicare. Arizona’s providers of individual health insurance include: Aetna, Blue
           (480) 421-1001




                                      14   Cross Blue Shield of Arizona, Cigna Health and Life Insurance Company, Health

                                      15   Choice Insurance Co, Health Net Life Insurance Company, Health Net of Arizona,

                                      16   Human Health Plan, Inc., Meritus Health Partners, University of Arizona Health

                                      17   Plans.

                                      18            106.   Group participants may pay all or part of the premium directly, or their

                                      19   employers may pay all or part of the premium directly. Individual purchasers (or

                                      20   members of their family) pay the entire premium directly. The “deductible” in a

                                      21   health-insurance plan is the amount the insured must pay each period (usually

                                      22   annually) before insurance starts to cover healthcare costs. A “co-pay” is a flat

                                      23   amount the insured pays per claim, such as a doctor visit or prescription. “Co-

                                      24   insurance” is the percentage of a bill that the insured pays under some plans after the

                                      25   deductible is met. Deductibles and co-payments often are higher under individual

                                      26   plans.

                                      27            107.   As a direct and proximate result of the conduct described herein,

                                      28   natural and corporate persons have sustained losses and injuries in the form of higher


                                                                                       24
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 80 of 104



                                       1   premiums, deductibles, and co-payments/co-insurance. Health care insurers in

                                       2   Arizona have paid (and expect to continue to pay) substantial amounts for opioid

                                       3   prescriptions that would never have been prescribed and/or filled absent Defendant’s

                                       4   misconduct, and have also paid (and expect to continue to pay) substantial amounts

                                       5   for treatment of individuals who became addicted to opioids and/or who became

                                       6   addicted to heroin or other drugs because of opioid use. Many of those individuals

                                       7   who became addicted to opioids—or who became addicted to heroin or other drugs

                                       8   because of opioid use—would never have become addicted or even received access

                                       9   to opioids absent Defendant’s conduct described herein. These insurers have also

                                      10   paid for numerous other costs proximately caused by Defendant’s conduct, including

                                      11   care for babies born addicted to opioids, emergency-room treatments, and other
7150 East Camelback Road, Suite 285




                                      12   claims.
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13          108.   Plaintiff purchasers of private health insurance have been damaged as a
           (480) 421-1001




                                      14   result of paying prices that are higher as a direct result of Defendant’s misconduct.

                                      15   Arizona health insurers are easily able to—and do—pass higher costs onto their

                                      16   insureds. Premiums in health-insurance markets do not reflect individual differences

                                      17   in costs, meaning that all insureds bear higher costs inflicted by the highest-risk

                                      18   insureds.

                                      19          109.   In Arizona, as in most other states, insurers charge premiums based on

                                      20   assigned rate classes, a pool of insured individuals with similar health status.

                                      21   Because the premium charged is uniform for the entire risk class, excessive claims

                                      22   experienced by others raise premiums for everyone. This empirical reality makes

                                      23   economic sense. Insurers cannot know ex ante if an individual insured will take and

                                      24   become addicted to opioids, with the corresponding costs that ensue for that patient.

                                      25   So insurers charge every insured a higher premium—including the majority of

                                      26   insureds who never take opioids—to pay for the risk of future, opioid-related claims.

                                      27          110.   This is partially because insured patients with opioid abuse or

                                      28   dependence diagnoses cost health insurers more than average patients, in Arizona


                                                                                      25
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 81 of 104



                                       1   and nationwide. In 2015, total annual per-patient charges (the costs of providing a

                                       2   health service) and allowed amounts (the maximum an insurer will pay for a covered

                                       3   health service) for services for patients with opioid abuse and dependence diagnoses

                                       4   were 550% higher than for the average insured patient.

                                       5          111.   Thus, as the opioid crisis has barreled forward across the country and

                                       6   in Arizona, so has the pressure on insurance companies to raise premiums. Indeed,

                                       7   by one estimate, private insurance claims related to opioid dependence rose by an

                                       8   astonishing 3,200% nationwide from 2007 to 2014, and upon information and belief

                                       9   by a comparable percentage in Arizona, with the brunt of this burden falling on those

                                      10   aged 19 to 35. This makes sense in light of the demonstrated increase in opioid-

                                      11   related emergency room visits and treatment center admissions, along with the
7150 East Camelback Road, Suite 285




                                      12   growth in the percentage of privately insured Americans and Arizonans over this
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13   period. Similarly, professional charges and allowed amounts grew by over 1,000%
           (480) 421-1001




                                      14   for patients diagnosed with opioid abuse or dependence from 2011 to 2015, further

                                      15   increasing insurance companies’ incentive to increase their customers’ rates.

                                      16          112.   The costs that Defendant’s conduct inflicted on the insurance market

                                      17   cannot be and have not been confined to opioid users because of such risk pooling.

                                      18   Empirical evidence evaluated by leading economists confirms this common-sense

                                      19   conclusion. In addition, many of the costs that Defendant has inflicted on the health

                                      20   system involve risks that insurers may not refuse to cover as a matter of law and

                                      21   regulation, since Arizona is like “all states [that] have mandated certain benefits that

                                      22   must be included in the health insurance package of that state, most commonly for

                                      23   substance abuse.” Jonathan Gruber and Helen Levy, (2009). The Evolution of

                                      24   Medical Spending Risk, J. OF ECON. PERSPECTIVES, 23(4), pp. 25-48, at 32.

                                      25
                                      26
                                      27
                                      28


                                                                                      26
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 82 of 104


                                           E.     Insys Acted Wantonly, Willfully, Outrageously, and with Reckless
                                       1          Disregard for the Consequences of Its Actions.
                                       2          113.   When engaging in the conduct described herein, Insys acted wantonly,
                                       3   willfully, outrageously, and with reckless disregard for the consequences of its
                                       4   actions.
                                       5          114.   Insys knew and should have known about these harms that its unlawful
                                       6   and unfair business practices have caused and continue to cause in Arizona. Insys
                                       7   closely monitored its sales and the habits of prescribing doctors. Its sales
                                       8   representatives, who visited doctors and attended CMEs, knew which doctors were
                                       9   receiving their messages and how they were responding. It knew—and, indeed,
                                      10   intended—that its misrepresentations would persuade doctors in Arizona to prescribe
                                      11   and patients in Arizona to use their opioids for off-label uses, including chronic pain.
7150 East Camelback Road, Suite 285




                                      12          115.   At all relevant times, Insys knew that the likely consequences of its
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13   actions would be that millions of individuals would become addicted to opioids and
           (480) 421-1001




                                      14   other drugs, which in turn would destroy countless families and communities across
                                      15   the nation and in Arizona, while imposing tremendous medical and other costs that
                                      16   would be borne by all purchasers of health insurance.
                                      17          116.   Despite this knowledge, Insys engaged in the conduct described herein
                                      18   for the purpose of obtaining millions of dollars in windfall profits, while destroying
                                      19   the lives of countless Arizonans.
                                      20          117.   Insys’s actions are not excused by the fact that its drug labels may have
                                      21   allowed or did not exclude the use of opioids for chronic pain. Indeed, Insys’s
                                      22   misrepresentations were directly contrary to pronouncements by and guidance from
                                      23   the FDA based on the medical evidence and their own labels.
                                      24          118.   Nor is Insys’s causal role broken by the involvement of doctors. Insys’
                                      25   marketing efforts were ubiquitous and highly persuasive. Its deceptive messages
                                      26   tainted virtually every source doctors could rely on for information and prevented
                                      27   them from making informed treatment decisions. Insys also was able to harness and
                                      28


                                                                                      27
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 83 of 104



                                       1   hijack what doctors wanted to believe—namely, that opioids represented a means of

                                       2   relieving their patients’ suffering and of practicing medicine more compassionately.

                                       3          119.     While insurance companies may refuse to cover ineffective or

                                       4   dangerous treatments, they too were misled by Defendant’s pervasive campaign to

                                       5   convince the healthcare industry that opioids were effective and necessary for long-

                                       6   term pain management. Insurers paid for the care ordered by patients’ doctors, as

                                       7   well as for the resulting costs of addiction: treatment, emergency-room care, and

                                       8   other claims. Those costs were ultimately passed along to Plaintiff and all Class

                                       9   Members.

                                      10          120.     Insys’s acts complained of herein were intentional, wanton, willful, and

                                      11   guided by an evil hand and mind. Accordingly, Plaintiff seeks an award of punitive
7150 East Camelback Road, Suite 285




                                      12   damages.
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13                             FACTS SPECIFIC TO PLAINTIFF
           (480) 421-1001




                                      14          121.     Plaintiff is a natural person and resident and citizen of the State of

                                      15   Arizona.

                                      16          122.     Since at least 2015, Plaintiff has purchased health insurance through

                                      17   his employer.

                                      18          123.     Plaintiff currently purchases health insurance from Health Net of

                                      19   Arizona.

                                      20                                   CLASS ALLEGATIONS

                                      21          124.     Class Definition: Plaintiff brings this action pursuant to Ariz. R. Civ.

                                      22   P. 23(b)(2) and (3) on behalf of himself and a Class of similarly situated individuals,

                                      23   defined as follows:

                                      24          All persons (including natural persons and entities) who purchased

                                      25          health insurance policies in Arizona from 1996 through the present;

                                      26          and all persons who paid for any portion of employer-provided health

                                      27          insurance from 1996 through the present.

                                      28


                                                                                        28
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 84 of 104



                                       1          Excluded from the Class are: (1) any Judge or Commissioner presiding over

                                       2   this action and members of their families; (2) Defendant, Defendant’s subsidiaries,

                                       3   parents, successors, predecessors, and any entity in which the Defendant has a

                                       4   controlling interest and its current, former, purported, and alleged employees,

                                       5   officers, and directors; (3) counsel for Plaintiff and Defendant; (4) persons who

                                       6   properly execute and file a timely request for exclusion from the Class; (5) the legal

                                       7   representatives, successors, or assigns of any such excluded persons; and (6) all

                                       8   persons who have previously had claims similar to those alleged herein finally

                                       9   adjudicated or who have released their claims against Defendant.

                                      10          125.    Numerosity: The exact number of Class members is unknown to

                                      11   Plaintiff at this time, but it is clear that individual joinder is impracticable. As of
7150 East Camelback Road, Suite 285




                                      12   2014, the Centers for Medicare and Medicaid Services estimated that almost four
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13   million people in Arizona enrolled in private health insurance. Ultimately, the Class
           (480) 421-1001




                                      14   members will be easily identified through third-party business records.

                                      15          126.    Commonality and Predominance: There are many questions of law

                                      16   and fact common to the claims of Plaintiff and the Class, and those questions

                                      17   predominate over any questions that may affect individual Class members. Common

                                      18   questions for the Class include, but are not necessarily limited to the following:

                                      19          •       whether Defendant made material misrepresentations regarding the

                                      20          benefits and risks of its products;

                                      21          •       whether Defendant acted intentionally with respect to the foregoing;

                                      22          •       whether Defendant was negligent in the distribution of its products;

                                      23          •       whether Defendant acted in violation of state law;

                                      24          •       whether the Class is entitled to restitution and/or disgorgement, in

                                      25          addition to, or as a substitute for, damages under Arizona law; and

                                      26          •       whether Plaintiff is entitled to damages and/or injunctive relief.

                                      27          127.    Typicality: Plaintiff’s claims are typical of the claims of all the other

                                      28   Class members. Plaintiff and the Class members sustained substantially similar


                                                                                        29
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 85 of 104



                                       1   damages as a result of Defendant’s uniform wrongful conduct, based upon the same

                                       2   interactions that were made uniformly with Plaintiff and the public.

                                       3          128.   Adequate Representation: Plaintiff will fairly and adequately

                                       4   represent and protect the interests of the other Class members. Plaintiff has retained

                                       5   counsel with substantial experience in prosecuting complex litigation and class

                                       6   actions. Plaintiff and his counsel are committed to vigorously prosecuting this action

                                       7   on behalf of the Class members and have the financial resources to do so. Neither

                                       8   Plaintiff nor his counsel has any interest adverse to those of the other Class members.

                                       9          129.   Policies Generally Applicable to the Class: Defendant has acted and

                                      10   failed to act on grounds generally applicable to Plaintiff and the other Class

                                      11   members, requiring the Court’s imposition of uniform relief to ensure compatible
7150 East Camelback Road, Suite 285




                                      12   standards of conduct toward the Class.
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13          130.   Superiority: This case is also appropriate for class certification
           (480) 421-1001




                                      14   because class proceedings are superior to all other available methods for the fair and

                                      15   efficient adjudication of this controversy as joinder of all parties is impracticable.

                                      16   The damages suffered by individual Class members will likely be relatively small

                                      17   compared to the burden and expense of individual prosecution of the complex

                                      18   litigation necessitated by Defendant’s actions. Thus, it would be virtually impossible

                                      19   for individual Class members to obtain effective relief from Defendant’s misconduct.

                                      20   Even if Class members could sustain such individual litigation, it would still not be

                                      21   preferable to a class action, because individual litigation would increase the delay

                                      22   and expense to all parties due to the complex legal and factual controversies

                                      23   presented in this Complaint. By contrast, a class action presents far fewer

                                      24   management difficulties and provides the benefits of single adjudication, economies

                                      25   of scale, and comprehensive supervision by a single Court. Economies of time,

                                      26   effort, and expense will be fostered and uniformity of decisions ensured.

                                      27          131.   Plaintiff reserves the right to revise the Class Definition and Class

                                      28   Allegations based on further investigation, including facts learned in discovery.


                                                                                      30
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 86 of 104



                                       1                                   CAUSES OF ACTION

                                       2                                       COUNT I:
                                                   Violations of Arizona’s Consumer Fraud Act, A.R.S. §§ 44-1521–34
                                       3
                                                   132.   Plaintiff repeats, reiterates, and realleges each and every allegation
                                       4
                                           contained in the paragraphs above as if fully set forth herein.
                                       5
                                                   133.   Plaintiff brings this Count on behalf of all members of the Class who
                                       6
                                           are or have been residents of Arizona at any relevant time.
                                       7
                                                   134.   Arizona’s Consumer Fraud Act prohibits the “act, use or employment
                                       8
                                           by any person of any deception, deceptive or unfair act or practice, fraud, false
                                       9
                                           pretense, false promise, misrepresentation, or concealment, suppression or omission
                                      10
                                           of any material fact with intent that others rely on such concealment, suppression or
                                      11
                                           omission, in connection with the sale or advertisement of any merchandise whether
7150 East Camelback Road, Suite 285




                                      12
     Scottsdale, Arizona 85251




                                           or not any person has in fact been misled, deceived or damaged thereby, is declared
     Kercsmar & Feltus PLLC




                                      13
           (480) 421-1001




                                           to be an unlawful practice.”
                                      14
                                                   135.   Defendant’s business practices as described in this Complaint are
                                      15
                                           deceptive, unconscionable, and violate Arizona law because the practices deceived
                                      16
                                           doctors, insurers, and consumers in Arizona, led to the sale of opioids that should not
                                      17
                                           have been sold, and thereby caused Plaintiff and Class Members to pay higher
                                      18
                                           insurance premiums.
                                      19
                                                   136.   Defendant knew and should have known at the time of making or
                                      20
                                           disseminating these statements, or causing these statements to be made or
                                      21
                                           disseminated, that such statements were false, misleading, deceptive and
                                      22
                                           unconscionable. Defendant’s omissions, which are deceptive and misleading in their
                                      23
                                           own right, render even seemingly truthful statements about opioids false and
                                      24
                                           misleading. All of this conduct, separately and collectively, was likely to deceive
                                      25
                                           Arizona doctors, who prescribed opioids based on the Defendant’s deception, and
                                      26
                                           insurers who purchased, or covered the costs for the purchase of, opioids for chronic
                                      27
                                           pain.
                                      28


                                                                                      31
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 87 of 104



                                       1          137.   Defendant’s fraudulent, unlawful, and/or deceptive activity alleged

                                       2   herein caused insurers to pay for ineffective and dangerous treatments, as well as the

                                       3   increased costs associated with opioid addiction. Those costs were passed on to

                                       4   Plaintiff and members of the Class in the form of increased insurance premiums.

                                       5          138.   As a direct and proximate result of the foregoing acts and practices,

                                       6   Defendant has received, or will receive, income, profits, and other benefits, which it

                                       7   would not have received if it had not engaged in the violations described in this

                                       8   Complaint.

                                       9                                      COUNT II:
                                                            Pattern of Unlawful Activity, A.R.S. § 13-2314.04
                                      10
                                                  139.   Plaintiff repeats, reiterates, and realleges each and every allegation
                                      11
                                           contained in the paragraphs above as if fully set forth herein.
7150 East Camelback Road, Suite 285




                                      12
     Scottsdale, Arizona 85251




                                                  140.   Plaintiff is a “person,” and Class Members are “persons,” under A.R.S.
     Kercsmar & Feltus PLLC




                                      13
           (480) 421-1001




                                           § 13-2314.04(A).
                                      14
                                                  141.   Insys engaged in a pattern of unlawful activity that has caused harm to
                                      15
                                           Plaintiff and Class Members.
                                      16
                                                  142.   Insys has committed at least two or more acts of unlawful activity as
                                      17
                                           defined by § 13-2301(D)(4). These acts include those set out in Paragraphs 43
                                      18
                                           through 99 above concerning the pattern of racketing activity, which are
                                      19
                                           incorporated by reference.
                                      20
                                                  143.   These acts are qualifying unlawful acts under at least A.R.S. § 13-
                                      21
                                           2301(D)(4)(b)(xv) and (xx) because they involve the assertion of false claims, and a
                                      22
                                           scheme or artifice to defraud.
                                      23
                                                  144.   These false statements and unlawful acts by Insys all have a same or
                                      24
                                           similar purpose in furthering opioid prescribing and increasing sales of opioids
                                      25
                                           without regard to diversion, and functioned within a structure designed to effectuate
                                      26
                                           the common purpose.
                                      27
                                      28


                                                                                      32
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 88 of 104



                                       1          145.   These false statements and unlawful acts also had the same victims

                                       2   (Plaintiff and Class Members) and results (causing Plaintiff and Class Members to be

                                       3   injured in their business or property in the form of increases in insurance premiums),

                                       4   as well as other similar characteristics.

                                       5          146.   These unlawful acts are each related to each other. Insys made these

                                       6   knowing and intentional misrepresentations for their own financial gain. These acts

                                       7   would have been deceptive to persons of ordinary prudence and comprehension.

                                       8          147.   These acts were continuous and reflect Insys’s regular way of

                                       9   conducting business over the time period described above.

                                      10          148.   The purpose of this scheme by Insys was its own financial gain.

                                      11          149.   As a direct and proximate cause of this pattern of unlawful activity by
7150 East Camelback Road, Suite 285




                                      12   Insys and the actions of Insys and its employees, under Insys’s control, Plaintiff and
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13   Class Members have sustained damages in an amount to be proven at trial.
           (480) 421-1001




                                      14          150.   Plaintiff’s and Class Members’ damages were reasonably foreseeable

                                      15   to Insys and treble damages are appropriate.

                                      16          151.   In addition, Plaintiff and Class Members are entitled to their reasonable

                                      17   attorneys’ fees and costs as provided under A.R.S. §§ 13-2314.04(A), (D)(4).

                                      18                                       COUNT III:
                                                                     Public Nuisance, A.R.S. § 13-2917
                                      19
                                                  152.   Plaintiff repeats, reiterates, and realleges each and every allegation
                                      20
                                           contained in the paragraphs above as if fully set forth herein.
                                      21
                                                  153.   Arizona law prohibits Insys from causing “anything . . . injurious to
                                      22
                                           health . . . that interferes with the comfortable enjoyment of life or property by an
                                      23
                                           entire community or neighborhood or by a considerable number of persons.”
                                      24
                                                  154.   Insys, acting individually and in concert with others, has created or
                                      25
                                           assisted in the creation of a condition that is injurious to the health and interferes
                                      26
                                           with the comfortable enjoyment of life and property of entire communities or
                                      27
                                           neighborhoods or of any considerable number of persons in Arizona.
                                      28


                                                                                       33
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 89 of 104



                                       1          155.   The public nuisance is substantial and unreasonable. Insys’s actions

                                       2   caused and continue to cause the public health epidemic described above, and that

                                       3   harm outweighs any offsetting benefit.

                                       4          156.   Insys knew and should have known that their promotion of opioids was

                                       5   false and misleading and that their deceptive marketing scheme and other unlawful,

                                       6   unfair, and fraudulent actions would create or assist in the creation of the public

                                       7   nuisance—i.e., the opioid epidemic. Insys’s actions were, at the very least, a

                                       8   substantial factor in opioids becoming widely available and widely used. Its actions

                                       9   were, at the very least, a substantial factor in deceiving doctors and patients about the

                                      10   risks and benefits of opioids for the treatment of chronic pain.

                                      11          157.   Without Insys’s actions, opioid use, misuse, abuse, and addiction
7150 East Camelback Road, Suite 285




                                      12   would not have become so widespread, and the opioid epidemic that now exists
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13   would have been averted or much less severe.
           (480) 421-1001




                                      14          158.   Insys’s actions have increased the cost of insuring individuals, and

                                      15   Plaintiff and Class Members—who pay insurance premiums—are injured.

                                      16          159.   The public nuisance—i.e., the opioid epidemic—created, perpetuated,

                                      17   and maintained by Insys can be abated and further recurrence of such harm and

                                      18   inconvenience can be abated.

                                      19          160.   Plaintiff requests an order providing for abatement of the public

                                      20   nuisance that Insys created or assisted in the creation of, and enjoining Insys from

                                      21   future violations of Arizona law.

                                      22                                          COUNT IV:
                                                                               Unjust Enrichment
                                      23
                                                  161.   Plaintiff repeats, reiterates, and realleges each and every allegation
                                      24
                                           contained in the paragraphs above as if fully set forth herein.
                                      25
                                                  162.   To the detriment of Plaintiff and Class members, Insys has been, and
                                      26
                                           continues to be, unjustly enriched as a result of the unlawful and/or wrongful
                                      27
                                           conduct alleged herein.
                                      28


                                                                                      34
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 90 of 104



                                       1          163.   Insys has voluntarily accepted and retained the inflated prices paid for

                                       2   its opioid products with full knowledge that it was not lawfully entitled to it.

                                       3          164.   Plaintiff and Class members bear the costs of the benefits conveyed to

                                       4   Insys in the form of increased insurance premiums.

                                       5          165.   Between Insys and Plaintiff/Class members, it would be unjust for

                                       6   Insys to retain the benefits attained by their wrongful actions.

                                       7          166.   Insys has been unjustly enriched, in the form of inflated prices, at the

                                       8   expense of Plaintiff and Class members who are entitled in equity to disgorgement

                                       9   and restitution of Insys’s wrongful profits, revenue, and benefits, to the extent, and in

                                      10   the amount deemed appropriate by the Court, and any other relief the Court deems

                                      11   just and proper to remedy Insys’s unjust enrichment.
7150 East Camelback Road, Suite 285




                                      12                                         COUNT V:
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                                                                 Negligence
                                      13
           (480) 421-1001




                                                  167.   Plaintiff repeats, reiterates, and realleges each and every allegation
                                      14
                                           contained in the paragraphs above as if fully set forth herein.
                                      15
                                                  168.   Insys has a duty to exercise reasonable care in manufacturing and
                                      16
                                           distributing highly dangerous medications in the State of Arizona.
                                      17
                                                  169.   Insys owe that duty to Plaintiff and Class Members. Insys’s profits are
                                      18
                                           inextricably bound with the industry of health insurance, and any reasonably prudent
                                      19
                                           pharmaceutical company is aware of the basic mechanics of the insurance industry
                                      20
                                           by which costs are passed on to others in a risk pool through premiums.
                                      21
                                                  170.   Insys knew and should have known that misleading doctors and
                                      22
                                           insurers about the safety and efficacy of opioids for long-term pain treatment would
                                      23
                                           cause significant costs, not just to those for whom opioids were an ineffective and
                                      24
                                           dangerous treatment, but to insurers that absorb healthcare costs, and thus ultimately
                                      25
                                           to insurance customers.
                                      26
                                                  171.   Insys breached its duty to Plaintiff and Class Members through its false
                                      27
                                           and misleading promotion of opioids and their deceptive marketing scheme,
                                      28


                                                                                      35
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 91 of 104



                                       1   misrepresenting the nature of the drugs and aggressively promoting them for chronic

                                       2   pain.

                                       3           172.   Insys’s conduct caused opioids to become widely available and widely

                                       4   used, and Insys’s actions were, at the very least, a substantial factor in the

                                       5   widespread abuse of opioids. Without Insys’s actions, opioid use, misuse, abuse, and

                                       6   addiction would not have become so widespread, and the opioid epidemic that now

                                       7   exists would have been averted or much less severe.

                                       8           173.   As described above, Insys’s breach caused and proximately caused

                                       9   damages to Plaintiff and Class Members.

                                      10                                  PRAYER FOR RELIEF

                                      11           174.   Plaintiff, on behalf of himself and the Class, respectfully requests that
7150 East Camelback Road, Suite 285




                                      12   this Court enter an Order:
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13           A. Declaring that the claims brought by Plaintiff may be maintained as a class
           (480) 421-1001




                                      14              action;

                                      15           B. Declaring that Insys has engaged in unlawful, fraudulent, deceptive, and

                                      16              unconscionable business acts and practices in violation of the Arizona

                                      17              Consumer Fraud Act;

                                      18           C. Ordering Insys to pay restitution of any money acquired by its unlawful,

                                      19              fraudulent, deceptive, and unconscionable business practices;

                                      20           D. Declaring that Insys has created a public nuisance and enjoining Insys to

                                      21              abate the public nuisance that it created.

                                      22           E. Declaring that Insys has been unjustly enriched by its conduct;

                                      23           F. Ordering Insys to pay restitution of all benefits and disgorge all profits

                                      24              unjustly retained by Insys;

                                      25           G. Declaring that Insys has acted negligently;

                                      26           H. Ordering Insys to pay all damages caused to Plaintiff and Class Members

                                      27              by its negligent actions;

                                      28           I. Awarding treble and punitive damages as appropriate;


                                                                                      36
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 92 of 104



                                       1        J. Awarding injunctive relief as necessary to protect the interests of Plaintiff

                                       2           and the Class;

                                       3        K. Awarding Plaintiff and the members of the Class their reasonable

                                       4           litigation expenses and attorneys’ fees;

                                       5        L. Awarding Plaintiff and the members of the Class pre- and post-judgment

                                       6           interest, to the extent allowable; and

                                       7        M. Awarding such other and further relief as equity and justice may require.

                                       8        DATED this 17th day of September, 2018.

                                       9
                                                                              KERCSMAR & FELTUS PLLC
                                      10
                                      11                                 By: /s/ Sean J. O’Hara
                                                                             Todd Feltus
7150 East Camelback Road, Suite 285




                                      12
                                                                             Sean J. O’Hara
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13                                     7150 East Camelback Road, Suite 285
           (480) 421-1001




                                                                             Scottsdale, Arizona 85251
                                      14
                                      15                                      William S. Consovoy*
                                                                              Thomas R. McCarthy*
                                      16                                      CONSOVOY MCCARTHY PARK PLLC
                                                                              3033 Wilson Boulevard, Suite 700
                                      17
                                                                              Arlington, Virginia 22201
                                      18                                      Tel: 703.243.9423
                                      19                                      Michael H. Park*
                                      20                                      CONSOVOY MCCARTHY PARK PLLC
                                                                              745 Fifth Avenue, Suite 500
                                      21                                      New York, New York 10151
                                                                              Tel: 212.247.8006
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28


                                                                                   37
                                           Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 93 of 104


                                                                         Ashley Keller*
                                       1                                 Travis Lenkner*
                                       2                                 Seth Meyer*
                                                                         KELLER LENKNER LLC
                                       3                                 150 N. Riverside Plaza, Suite 2570
                                                                         Chicago, Illinois 60606
                                       4
                                                                         Tel: 312.741.5220
                                       5
                                                                         *Pro Hac Vice admission to be sought
                                       6
                                                                         Attorneys for Plaintiff and the Putative Class
                                       7
                                       8
                                       9
                                      10
                                      11
7150 East Camelback Road, Suite 285




                                      12
     Scottsdale, Arizona 85251
     Kercsmar & Feltus PLLC




                                      13
           (480) 421-1001




                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28


                                                                              38
Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 94 of 104
Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 95 of 104
Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 96 of 104
Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 97 of 104
                                             Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 98 of DeRose,
                                                                                                     Chris 104 Clerk of Court
                                                                                                                 *** Electronically Filed ***
                                                                                                                      T. Hays, Deputy
                                                                                                                   10/12/2018 3:04:00 PM
                                                                                                                     Filing ID 9792603
                                        1   Brian Schulman (016008)
                                            schulmanb@ballardspahr.com
                                        2   Michael S. Myers (029978)
                                            myersms@ballardspahr.com
                                        3   BALLARD SPAHR LLP
                                            1 East Washington Street, Suite 2300
                                        4   Phoenix, AZ 85004-2555
                                            Telephone: 602.798.5400
                                        5   Facsimile: 602.798.5595
                                        6   J. Matthew Donohue (Oregon 065742)
                                            matt.donohue@hklaw.com
                                        7   Joseph L. Franco (Oregon 073913)
                                            joe.franco@hklaw.com
                                        8   Pro hac vice Applications To Be Submitted
                                            HOLLAND & KNIGHT LLP
                                        9   111 S.W. Fifth Avenue
                                            Portland, OR 97204
                                       10   Telephone: 503.517.2941
                                            Facsimile: 503.241.8014
                                       11   Attorneys for Defendant
1 East Washington Street, Suite 2300
   Phoenix, Arizona 85004-2555




                                       12
     Telephone: 602.798.5400




                                                         IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
        Ballard Spahr LLP




                                       13
                                                                  IN AND FOR THE COUNTY OF MARICOPA
                                       14
                                            RAMON MARTIN, individually and on
                                       15   behalf of all others similarly situated,        CASE NO. CV2018-011335
                                       16                         Plaintiff,                NOTICE OF APPEARANCE
                                       17          vs.                                      (Honorable Christopher Whitten)
                                       18   INSYS THERAPEUTICS, INC., a
                                            Delaware corporation,
                                       19
                                                                  Defendant.
                                       20

                                       21          NOTICE IS HEREBY GIVEN that Brian Schulman and Michael S. Myers of the

                                       22   law firm of Ballard Spahr LLP, are entering an appearance herein for Defendant Insys

                                       23   Therapeutics, Inc. and hereby request that a copy of any notices, pleadings, agendas or

                                       24   other relevant documents in this case be delivered to the following address:

                                       25                                      Brian Schulman, Esq.
                                                                              Michael S. Myers, Esq.
                                       26                                       Ballard Spahr LLP
                                                                        1 E. Washington Street, Suite 2300
                                       27                                    Phoenix, AZ 85004-2555
                                                                       Email: schulmanb@ballardspahr.com
                                       28
                                                                        Email: myersms@ballardspahr.com

                                            DMWEST #18156916 v1
                                             Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 99 of 104



                                        1          RESPECTFULLY SUBMITTED this 12th day of October, 2018.
                                        2
                                                                                 BALLARD SPAHR LLP
                                        3
                                                                                 By: /s/ Michael S. Myers
                                        4                                            Brian Schulman (016008)
                                                                                     Michael Myers (029978)
                                        5                                            1 East Washington Street, Suite 2300
                                                                                     Phoenix, AZ 85004-2555
                                        6
                                                                                     J. Matthew Donohue (Oregon 065742)
                                        7                                            Joseph L. Franco (Oregon 073913)
                                                                                     HOLLAND & KNIGHT LLP
                                        8                                            111 S.W. Fifth Avenue
                                                                                     Portland, OR 97204
                                        9
                                                                                     Attorneys for Defendant
                                       10

                                       11
1 East Washington Street, Suite 2300
   Phoenix, Arizona 85004-2555




                                       12
     Telephone: 602.798.5400
        Ballard Spahr LLP




                                       13

                                       14

                                       15

                                       16

                                       17

                                       18
                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28


                                            DMWEST #18156916 v1                  2
                                            Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 100 of 104



                                        1                               CERTIFICATE OF SERVICE
                                        2          I certify that on this 12th day of October, 2018, I electronically transmitted a PDF
                                        3   version of this document to the Office of the Clerk of the Superior Court, Maricopa
                                        4   County, for filing using the AZTurboCourt System.
                                        5   A complete copy of the foregoing sent via email this same date to the following:
                                        6   Todd Feltus
                                        7   Sean O’Hara
                                            Kercsmar & Feltus PLLC
                                        8   7150 E. Camelback Road, Suite 285
                                            Scottsdale, Arizona 85251
                                        9
                                            tfeltus@kflawaz.com
                                       10   sjo@kflawaz.com
                                            Attorneys for Plaintiff
                                       11
1 East Washington Street, Suite 2300




                                            /s/ Tasha Hart
   Phoenix, Arizona 85004-2555




                                       12
     Telephone: 602.798.5400
        Ballard Spahr LLP




                                       13

                                       14

                                       15

                                       16

                                       17

                                       18
                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28


                                            DMWEST #18156916 v1                         3
                                            Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 101
                                                                                                     ChrisofDeRose,
                                                                                                             104 Clerk of Court
                                                                                                             *** Electronically Filed ***
                                                                                                               M. De La Cruz, Deputy
                                                                                                               10/12/2018 3:14:00 PM
                                                                                                                 Filing ID 9792710
                                        1   Brian Schulman (016008)
                                            schulmanb@ballardspahr.com
                                        2   Michael S. Myers (029978)
                                            myersms@ballardspahr.com
                                        3   BALLARD SPAHR LLP
                                            1 East Washington Street, Suite 2300
                                        4   Phoenix, AZ 85004-2555
                                            Telephone: 602.798.5400
                                        5   Facsimile: 602.798.5595
                                        6   J. Matthew Donohue (Oregon 065742)
                                            matt.donohue@hklaw.com
                                        7   Joseph L. Franco (Oregon 073913)
                                            joe.franco@hklaw.com
                                        8   Pro hac vice Applications To Be Submitted
                                            HOLLAND & KNIGHT LLP
                                        9   111 S.W. Fifth Avenue
                                            Portland, OR 97204
                                       10   Telephone: 503.517.2941
                                            Facsimile: 503.241.8014
                                       11   Attorneys for Defendant
1 East Washington Street, Suite 2300
   Phoenix, Arizona 85004-2555




                                       12
     Telephone: 602.798.5400




                                                          IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
        Ballard Spahr LLP




                                       13
                                                                  IN AND FOR THE COUNTY OF MARICOPA
                                       14
                                            RAMON MARTIN, individually and on
                                       15   behalf of all others similarly situated,    CASE NO. CV2018-011335
                                       16                         Plaintiff,            STIPULATION FOR EXTENSION
                                                                                        OF TIME TO RESPOND TO
                                       17           vs.                                 COMPLAINT
                                       18   INSYS THERAPEUTICS, INC., a                 (Honorable Christopher Whitten)
                                            Delaware corporation,
                                       19
                                                                  Defendant.
                                       20

                                       21           Defendant Insys Therapeutics, Inc. (“Defendant”) and Plaintiff Ramon Martin
                                       22   (“Plaintiff”), through undersigned counsel, hereby stipulate and agree to extend the
                                       23   deadline for Defendant to respond to the Complaint in this action through November 7,
                                       24   2018.
                                       25   ///
                                       26   ///
                                       27   ///
                                       28   ///

                                            DMWEST #18150413 v1
                                            Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 102 of 104



                                        1          STIPULATED AND AGREED TO this 12th day of October, 2018:
                                        2   KERCSMAR & FELTUS PLLC                       BALLARD SPAHR LLP
                                        3

                                        4 By: /s/ Sean J. O’Hara (with permission)       By: /s/ Michael S. Myers
                                               Todd Feltus                                   Brian Schulman
                                        5      Sean O’Hara                                   Michael S. Myers
                                        6      7150 E. Camelback Road, Suite 285             1 East Washington Street, Suite 2300
                                               Scottsdale, Arizona 85251                     Phoenix, AZ 85004-2555
                                        7      Attorneys for Plaintiff                       Attorneys for Defendants
                                        8

                                        9
                                       10

                                       11
1 East Washington Street, Suite 2300
   Phoenix, Arizona 85004-2555




                                       12
     Telephone: 602.798.5400
        Ballard Spahr LLP




                                       13

                                       14

                                       15

                                       16

                                       17

                                       18
                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28


                                            DMWEST #18150413 v1                      2
                                            Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 103 of 104



                                        1                               CERTIFICATE OF SERVICE
                                        2          I certify that on this 12th day of October, 2018, I electronically transmitted a PDF
                                        3   version of this document to the Office of the Clerk of the Superior Court, Maricopa
                                        4   County, for filing using the AZTurboCourt System.
                                        5   A complete copy of the foregoing sent via email this same date to the following:
                                        6   Todd Feltus
                                        7   Sean O’Hara
                                            Kercsmar & Feltus PLLC
                                        8   7150 E. Camelback Road, Suite 285
                                            Scottsdale, Arizona 85251
                                        9
                                            tfeltus@kflawaz.com
                                       10   sjo@kflawaz.com
                                            Attorneys for Plaintiff
                                       11
1 East Washington Street, Suite 2300




                                            /s/ Tasha Hart
   Phoenix, Arizona 85004-2555




                                       12
     Telephone: 602.798.5400
        Ballard Spahr LLP




                                       13

                                       14

                                       15

                                       16

                                       17

                                       18
                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28


                                            DMWEST #18150413 v1                         3
                                            Case 2:18-cv-03338-DLR Document 1-1 Filed 10/17/18 Page 104 of 104



                                        1    Brian Schulman (016008)
                                             schulmanb@ballardspahr.com
                                        2    Michael S. Myers (029978)
                                             myersms@ballardspahr.com
                                        3    BALLARD SPAHR LLP
                                             1 East Washington Street, Suite 2300
                                        4    Phoenix, AZ 85004-2555
                                             Telephone: 602.798.5400
                                        5    Facsimile: 602.798.5595
                                        6    J. Matthew Donohue (Oregon 065742)
                                             matt.donohue@hklaw.com
                                        7    Joseph L. Franco (Oregon 073913)
                                             joe.franco@hklaw.com
                                        8    Pro hac vice Application to be Submitted
                                             HOLLAND & KNIGHT LLP
                                        9    111 S.W. Fifth Avenue
                                             Portland, OR 97204
                                       10    Telephone: 503.517.2941
                                             Facsimile: 503.241.8014
                                       11    Attorneys for Defendant
1 East Washington Street, Suite 2300
   Phoenix, Arizona 85004-2555




                                       12
     Telephone: 602.798.5400




                                                         IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
        Ballard Spahr LLP




                                       13
                                                                  IN AND FOR THE COUNTY OF MARICOPA
                                       14
                                            RAMON MARTIN, individually and on
                                       15   behalf of all others similarly situated,          CASE NO. CV2018-011335
                                       16                         Plaintiff,                  STIPULATED ORDER EXTENDING
                                                                                              TIME TO RESPOND TO
                                       17          vs.                                        COMPLAINT
                                       18   INSYS THERAPEUTICS, INC., a                       (Honorable Christopher Whitten)
                                            Delaware corporation,
                                       19
                                                                  Defendant.
                                       20

                                       21          The Court having considered the Stipulation for Extension of Time to Respond to
                                       22   Complaint filed by Defendant Insys Therapeutics, Inc. (“Defendant”) and Plaintiff Ramon
                                       23   Martin (“Plaintiff”), and good cause appearing,
                                       24          IT IS ORDERED that the deadline for Defendant to respond to the Complaint in
                                       25   this action is extended through November 7, 2018.
                                       26          DATED this _____ day of ___________, 2018.

                                       27

                                       28                                              Honorable Christopher Whitten
                                                                                       Maricopa Superior Court Judge
                                            DMWEST #18150806 v1
